UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2014 Date of reporting period:	November 1, 2013 — April 30, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 300 Fund ® Semiannual report 4 | 30 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Shareholder meeting results 79 Consider these risks before investing: Allocation of assets among asset classes may hurt performance. Bond prices in the portfolio may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. The fund’s active trading strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. The fund may not achieve its goal, and it is not intended to be a complete investment program. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund’s efforts to produce lower-volatility returns may not be successful and may periodically make it more difficult for the fund to achieve its targeted return. Under certain market conditions, the fund may accept greater-than-typical volatility to seek its targeted return. You can lose money by investing in the fund. The fund’s prospectus lists additional risks. Message from the Trustees Dear Fellow Shareholder: Global stock markets continue to advance, albeit at a slower pace than in 2013, as the recovery in economies around the world progresses. In the United States, recent improvements in the vital areas of employment, manufacturing, and consumer sales appear to have returned the economy to its upward trajectory. Likewise, capital spending by businesses —a key variable needed to support continued economic expansion —has risen. This strength, along with the leadership transition at the Federal Reserve, has fueled debate about future monetary policy. In this environment, we believe Putnam’s commitment to active fundamental research and new ways of thinking can serve the best interests of investors. We are pleased to report that this commitment has played a positive role in investment performance. Barron’s has ranked Putnam second among 55 fund families based on total return across asset classes for the five years ending in December 2013. We also believe that it is worthwhile to meet with your financial advisor periodically to discuss the range of strategies that Putnam offers. Your advisor can help you assess your individual needs, time horizon, and risk tolerance —crucial considerations as you work toward your investment goals. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See pages 3, 5, and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. The fund is not expected to outperform during periods of market rallies. 4 Absolute Return 300 Fund Interview with your fund’s portfolio manager Bill, what was the environment like in global bond markets during the six months ended April30, 2014? The global business cycle remained on steady footing during the past six months, providing a generally benign backdrop for financial markets. However, divergences between emerging-market [EM] economies continued to expand, and rising global risks — particularly in Asia — increased the likelihood of greater market volatility. At the end of March, leading economic indicators in all of the largest developed markets were stronger than they were six months earlier, while only about 60% of emerging markets exhibited stronger leading indicators. According to Bloomberg’s Financial Condition Indexes, credit conditions in the United States and Europe reached their best levels since the 2007–2008 financial crisis, but hit new cycle lows in many developing markets and Asia. Global credit spreads — the yield premium offered over U.S. Treasuries — continued to narrow, particularly in peripheral eurozone countries. In the United States, the Federal Reserve surprised investors at its December policy meeting by announcing the first reduction in its bond-buying program somewhat earlier than the market was anticipating. The Fed agreed to lower its $85-billion-per-month pace of purchases by $10 billion beginning in January, citing improving labor-market conditions as its rationale. Bond yields spiked Absolute Return 300 Fund 5 on the news, with the yield on the benchmark 10-year Treasury reaching 3.03% by the end of December. In January, with the central bank beginning the process of reducing its bond-buying, lackluster U.S. economic data coupled with concern about EM currencies caused investors to assume a more risk-averse posture. Asset flows shifted toward the relative safety of U.S. Treasuries, pushing the yield on the 10-year note down to 2.65%, its lowest level since mid-November. By February, however, with EM stress abating, market participants were encouraged by the resiliency of U.S. stocks as well as lower Treasury yields. The bond markets were also buoyed by investors largely dismissing weak economic data as a function of severe weather affecting some of the country’s most densely populated regions, and by the fact that the crisis in Ukraine remained localized. U.S. interest rates rose slightly in March only to decline marginally again in April, as the Fed reiterated that it is likely to keep its target for short-term interest rates close to zero for a “considerable time” after its bond purchases end. Which holdings and strategies bolstered the fund’s performance? Our prepayment and mortgage credit strategies were the biggest contributors to performance. We implemented our prepayment strategies with securities such as interest-only and inverse interest-only collateralized mortgage obligations [CMOs]. Lower policy risk coupled with mortgage rates that remained at elevated levels versus the past couple of years reduced the likelihood that Allocations are shown as a percentage of the fund’s net assets as of 4/30/14. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Absolute Return 300 Fund the mortgages underlying our CMO holdings would be refinanced. As a result, slower prepayment speeds bolstered the securities’ values. Additionally, positioning the fund to benefit from higher mortgage rates worked well, as rates rose steadily during the final months of 2013. Within mortgage credit, our holdings of commercial mortgage-backed securities [CMBS] were the primary contributors. Within CMBS, security selection in subordinated “mezzanine” bonds rated BBB/Baa, which we believe were offering relatively attractive yields given their risk profile, drove our returns. Allocations to non-agency residential mortgage-backed securities [RMBS] and interest-only CMBS also modestly aided performance. Elsewhere, our positions in corporate bonds — both high yield and investment grade — provided a further boost to the fund’s return, as the asset classes gained due to solid corporate fundamentals and consistent investor demand. Lastly, holdings of U.S.-dollar-denominated EM bonds issued by Argentina were slight contributors to the fund’s results. How was the fund positioned with respect to interest - rate sensitivity? In the United States, the fund was defensively positioned for a rising-rate environment, as we kept its duration negative, particularly on This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 4/30/14. Short-term holdings, derivatives, and TBA commitments, if any, are excluded. Holdings may vary over time. Absolute Return 300 Fund 7 the intermediate, 5- to 10-year portion of the Treasury yield curve. Rates in this portion of the curve are currently being dampened by Fed bond buying, and we believe they will begin to rise as the central bank continues to reduce its bond purchases. Outside the United States, we had a long-duration position in Greece that we held against a short-duration position in Germany. This strategy worked well as rates in Greece and other peripheral European countries declined and yield spreads tightened versus Germany. All told, the fund’s duration and yield-curve positioning meaningfully aided performance for the period, led by our non-U.S. strategy. How did your currency strategy affect performance? Beneficial exposure to the euro, Canadian dollar, and Japanese yen was more than offset by negative results from our positioning in the Brazilian real and several other currencies. As a result, our currency strategy was a slight detractor. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve. We also employed interest-rate swaps and “swaptions” — which give us the option to enter into a swap contract — to hedge the interest-rate risk associated with our CMO holdings. Additionally, we used total return swaps as a hedging tool and to help manage the fund’s sector exposure. Lastly, we utilized currency forward contracts to hedge the foreign exchange risk associated with This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Absolute Return 300 Fund non-U.S. bonds and to implement our active currency strategy. What is your outlook for the coming months, and how are you positioning the fund? In our view, Treasury yields, particularly in the intermediate part of the yield curve, are likely to move higher in 2014 as the U.S. economy continues to strengthen. However, we don’t believe rates are likely to rise so quickly that the shift will undermine economic growth. What’s more, we expect to see an improving U.S. growth trend reflected in Europe and in developing Asian countries. In addition to weather, a significant inventory overhang was a factor in the weak economic readings we saw early this year, and we believe it will take some time for this surplus to work its way through the system. In 2013’s third quarter, gross domestic product [GDP] was much stronger than anticipated, and fourth-quarter 2013 GDP was firmer than originally forecast, leading manufacturers to expand their inventories. However, the weather-related slowdown in 2014’s first quarter, which contributed to an anemic 0.1% growth in GDP, left manufacturers with excess inventory. Consequently, when growth picks up, the economy won’t immediately need production to sustain inventories, meaning it likely won’t get the cyclical boost it otherwise would if inventories were at a more normal level, in our view. Looking at the Fed, bond investors have been willing to give the central bank leeway to pursue a fairly aggressive stimulus policy. But this leeway is heavily dependent on maintaining low inflation, particularly in the area of wages. Currently, the Fed believes the non-accelerating inflation rate of unemployment [NAIRU] — the rate to which unemployment can fall without triggering wage inflation — is between 5.2% and 5.6%. However, our research suggests that the NAIRU may be significantly higher than this, primarily because of various ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Absolute Return 300 Fund 9 structural problems hampering the labor participation rate, particularly in the younger demographic. As the unemployment rate moves downward, if wage inflation develops earlier than the Fed is anticipating, the central bank may begin reducing its stimulus efforts faster than the markets are currently forecasting, which could lead to increased yield-curve volatility. In order to position the portfolio for this potential risk, we have limited exposure on the 2- to 5-year portion of the yield curve, since we believe that is the area of the curve that would be most affected by adjustments in Fed policy. Additionally, we will continue our efforts to minimize overall interest-rate risk in the portfolio. As for other aspects of portfolio positioning, we plan to maintain our diversified exposure to mortgage, corporate, and sovereign credit via allocations to mezzanine CMBS, investment-grade bonds, and Greek government bonds, respectively. Concerning prepayment risk, we will continue to seek to capitalize on anticipated slower prepayment speeds through allocations to CMOs. Lastly, as of period-end, uncertainty regarding liquidity was dampening the returns of non-agency RMBS. We are, however, planning to maintain our RMBS positions because when this sector normalizes, our holdings may rebound. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Kevin F. Murphy, Michael V. Salm, and Paul D. Scanlon, CFA. IN THE NEWS An anticipated boom in capital spending by U.S. businesses may provide the nation’s economy with a much-needed boost in 2014. Capital expenditures this year are expected to increase by 10.3% among manufacturing companies and 10.8% among non-manufacturers, according to a recent forecast by the Business Survey Committee of the Institute for Supply Management (ISM). A rise in business investment — upgrading factories and industrial buildings, as well as buying new equipment and machinery —could provide a major catalyst to economic and corporate earnings growth. Since the 2008 financial crisis, most companies with extra cash have deployed it to repair balance sheets or have returned it to shareholders through stock buybacks or higher dividends. Today, some investors would rather see companies devote that capital to expand their operations. 10 Absolute Return 300 Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 19.55% 18.36% 17.74% 17.74% 14.93% 14.93% 19.08% 18.19% 17.88% 21.22% 21.28% 21.11% Annual average 3.39 3.20 3.10 3.10 2.63 2.63 3.32 3.17 3.12 3.66 3.67 3.64 5 years 18.11 16.93 16.56 16.56 13.78 13.78 17.76 16.88 16.58 19.64 19.70 19.53 Annual average 3.39 3.18 3.11 3.11 2.62 2.62 3.32 3.17 3.12 3.65 3.66 3.63 3 years 4.48 3.43 3.94 3.94 2.16 2.16 4.39 3.60 3.70 5.29 5.33 5.19 Annual average 1.47 1.13 1.30 1.30 0.71 0.71 1.44 1.19 1.22 1.73 1.75 1.70 1 year 3.38 2.35 3.25 2.25 2.66 1.67 3.33 2.55 3.05 3.70 3.62 3.61 6 months 3.29 2.25 3.25 2.25 2.95 1.95 3.33 2.55 3.15 3.42 3.43 3.42 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 1.00% and 0.75% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 1% in the first year, declining over time to 0.50% in the second year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Absolute Return 300 Fund 11 Comparative index returns For periods ended 4/30/14 BofA Merrill Lynch Barclays U.S. Aggregate U.S. Treasury Bill Index Bond Index Life of fund 0.89% 27.98% Annual average 0.17 4.72 5 years 0.77 26.88 Annual average 0.15 4.88 3 years 0.30 11.20 Annual average 0.10 3.60 1 year 0.08 –0.26 6 months 0.04 1.74 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Fund price and distribution information For the six-month period ended 4/30/14 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 1 1 1 1 1 1 1 Income $0.437 $0.411 $0.349 $0.430 $0.402 $0.462 $0.464 $0.462 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/13 $10.81 $10.92 $10.75 $10.68 $10.78 $10.86 $10.77 $10.88 $10.88 $10.85 4/30/14 10.72 10.83 10.68 10.64 10.70 10.78 10.70 10.78 10.78 10.75 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (1.00% for class A shares and 0.75% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 12 Absolute Return 300 Fund Fund performance as of most recent calendar quarter Total return for periods ended 3/31/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 19.44% 18.25% 17.63% 17.63% 14.82% 14.82% 18.97% 18.08% 17.88% 21.00% 21.05% 21.00% Annual average 3.43 3.23 3.13 3.13 2.66 2.66 3.35 3.20 3.17 3.68 3.69 3.68 5 years 18.70 17.52 17.15 17.15 14.35 14.35 18.36 17.47 17.27 20.13 20.19 20.13 Annual average 3.49 3.28 3.22 3.22 2.72 2.72 3.43 3.27 3.24 3.74 3.75 3.74 3 years 5.05 4.00 4.41 4.41 2.63 2.63 4.87 4.08 4.27 5.76 5.81 5.77 Annual average 1.66 1.32 1.45 1.45 0.87 0.87 1.60 1.34 1.40 1.89 1.90 1.89 1 year 3.57 2.54 3.44 2.44 2.76 1.76 3.61 2.84 3.34 3.80 3.82 3.80 6 months 3.57 2.54 3.53 2.54 3.14 2.14 3.61 2.84 3.53 3.70 3.62 3.71 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/13* 0.78% 0.98% 1.53% 0.83% 1.03% 0.53% 0.53% 0.53% Annualized expense ratio for the six-month period ended 4/30/14† 0.78% 0.98% 1.53% 0.83% 1.03% 0.53% 0.53% 0.53% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect estimated fees for the current fiscal year. † Includes a decrease of 0.07% from annualizing the performance fee adjustment for the six months ended 4/30/14. Absolute Return 300 Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2013, to April 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $3.93 $4.94 $7.70 $4.18 $5.19 $2.67 $2.67 $2.67 Ending value (after expenses) $1,032.90 $1,032.50 $1,029.50 $1,033.30 $1,031.50 $1,034.20 $1,034.30 $1,034.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2014, use the following calculation method. To find the value of your investment on November 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $3.91 $4.91 $7.65 $4.16 $5.16 $2.66 $2.66 $2.66 Ending value (after expenses) $1,020.93 $1,019.93 $1,017.21 $1,020.68 $1,019.69 $1,022.17 $1,022.17 $1,022.17 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Absolute Return 300 Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 1.00% maximum sales charge for class A shares and 0.75% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 1.00% maximum during the first year to 0.50% during the second year. After the second year, the CDSC no longer applies. The CDSC for class C shares is 1.00% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Absolute Return 300 Fund 15 Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2014, Putnam employees had approximately $458,000,000 and the Trustees had approximately $110,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Absolute Return 300 Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Absolute Return 300 Fund 17 The fund’s portfolio 4/30/14 (Unaudited) MORTGAGE-BACKED SECURITIES (41.1%)* Principal amount Value Agency collateralized mortgage obligations (21.2%) Federal Home Loan Mortgage Corp. IFB Ser. 2976, Class LC, 23.862s, 2035 $162,924 $238,434 IFB Ser. 3072, Class SM, 23.239s, 2035 388,102 554,643 IFB Ser. 3072, Class SB, 23.092s, 2035 347,728 493,534 IFB Ser. 3249, Class PS, 21.773s, 2036 269,113 367,396 IFB Ser. 2990, Class LB, 16.557s, 2034 939,593 1,230,425 IFB Ser. 4240, Class SA, IO, 5.848s, 2043 25,203,225 5,787,669 IFB Ser. 4245, Class AS, IO, 5.848s, 2043 26,899,602 6,052,464 IFB Ser. 271, Class S5, IO, 5.848s, 2042 11,382,400 2,491,835 IFB Ser. 3852, Class NT, 5.848s, 2041 9,870,303 9,803,678 IFB Ser. 317, Class S3, IO, 5.828s, 2043 11,256,673 2,566,750 IFB Ser. 14-326, Class S2, IO, 5.798s, 2044 9,367,848 2,208,277 IFB Ser. 310, Class S4, IO, 5.798s, 2043 3,439,187 863,167 IFB Ser. 311, Class S1, IO, 5.798s, 2043 21,271,806 4,537,765 IFB Ser. 308, Class S1, IO, 5.798s, 2043 4,095,770 1,000,801 IFB Ser. 14-327, Class S8, IO, 5.768s, 2044 1,817,434 398,745 IFB Ser. 314, Class AS, IO, 5.738s, 2043 3,939,715 865,055 Ser. 3632, Class CI, IO, 5s, 2038 260,917 24,466 Ser. 3626, Class DI, IO, 5s, 2037 65,649 1,067 Ser. 4193, Class PI, IO, 4s, 2043 9,463,761 1,667,978 Ser. 4213, Class GI, IO, 4s, 2041 8,227,777 1,430,810 Ser. 13-303, Class C19, IO, 3 1/2s, 2043 4,150,900 980,615 Ser. 304, Class C22, IO, 3 1/2s, 2042 5,606,919 1,310,617 Ser. 4141, Class IM, IO, 3 1/2s, 2042 5,656,319 1,102,971 Ser. 4158, Class TI, IO, 3s, 2042 9,385,697 1,296,071 Ser. 4165, Class TI, IO, 3s, 2042 12,852,724 1,758,253 Ser. 13-4206, Class IP, IO, 3s, 2041 7,681,184 1,072,140 Ser. 304, Class C45, IO, 3s, 2027 15,190,939 1,863,036 Ser. T-8, Class A9, IO, 0.437s, 2028 464,379 4,934 Ser. T-59, Class 1AX, IO, 0.273s, 2043 1,090,786 13,422 Ser. T-48, Class A2, IO, 0.212s, 2033 1,614,163 15,763 Ser. 3835, Class FO, PO, zero%, 2041 21,711,882 18,132,461 FRB Ser. T-54, Class 2A, IO, zero%, 2043 644,648 50 Federal National Mortgage Association IFB Ser. 04-10, Class QC, 27.991s, 2031 874,011 1,095,996 IFB Ser. 05-74, Class NK, 26.739s, 2035 107,724 174,383 IFB Ser. 07-53, Class SP, 23.642s, 2037 334,106 492,424 IFB Ser. 05-75, Class GS, 19.793s, 2035 309,452 412,340 IFB Ser. 11-4, Class CS, 12.595s, 2040 2,975,776 3,505,765 IFB Ser. 12-128, Class YS, IO, 6.048s, 2042 5,396,026 982,400 IFB Ser. 13-13, Class SA, IO, 5.998s, 2043 13,587,957 3,412,615 IFB Ser. 13-9, Class LS, 5.998s, 2043 8,273,095 1,914,309 IFB Ser. 13-128, Class SA, IO, 5.848s, 2043 12,067,365 2,688,247 Ser. 13-98, Class SA, IO, 5.798s, 2043 7,001,706 1,511,668 IFB Ser. 13-103, Class SK, IO, 5.768s, 2043 5,176,254 1,197,246 Ser. 13-101, Class SE, IO, 5.748s, 2043 18,407,894 4,627,929 18 Absolute Return 300 Fund MORTGAGE-BACKED SECURITIES (41.1%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association IFB Ser. 13-136, Class SB, IO, 5.748s, 2044 $4,375,347 $892,396 IFB Ser. 13-102, Class SH, IO, 5.748s, 2043 6,745,190 1,469,777 Ser. 397, Class 2, IO, 5s, 2039 339,562 57,196 Ser. 398, Class C5, IO, 5s, 2039 505,967 75,339 Ser. 418, Class C24, IO, 4s, 2043 10,813,109 2,542,770 Ser. 13-44, Class PI, IO, 4s, 2043 5,419,432 899,287 Ser. 12-124, Class UI, IO, 4s, 2042 5,213,313 998,349 Ser. 12-40, Class MI, IO, 4s, 2041 22,080,941 3,817,009 Ser. 12-22, Class CI, IO, 4s, 2041 15,415,691 2,789,189 Ser. 406, Class 2, IO, 4s, 2041 1,072,674 218,611 Ser. 406, Class 1, IO, 4s, 2041 702,117 145,128 Ser. 418, Class C15, IO, 3 1/2s, 2043 22,434,154 5,137,071 Ser. 13-21, Class AI, IO, 3 1/2s, 2033 10,616,347 2,129,321 Ser. 417, Class C19, IO, 3 1/2s, 2033 12,481,040 1,828,597 Ser. 13-35, Class IP, IO, 3s, 2042 5,746,930 654,162 Ser. 13-31, Class NI, IO, 3s, 2041 16,029,131 1,776,989 Ser. 03-W10, Class 1, IO, 1.092s, 2043 384,561 11,191 Ser. 98-W5, Class X, IO, 1.021s, 2028 867,721 42,844 Ser. 98-W2, Class X, IO, 0.823s, 2028 2,989,501 173,765 Ser. 03-W1, Class 2A, IO, zero%, 2042 1,365,480 107 Ser. 07-44, Class CO, PO, zero%, 2037 89,577 75,880 Government National Mortgage Association IFB Ser. 11-72, Class SE, 7.208s, 2041 7,375,000 7,153,912 IFB Ser. 12-26, Class SP, IO, 6.498s, 2042 7,863,736 1,856,943 IFB Ser. 11-56, Class SI, IO, 6.498s, 2041 30,233,707 5,427,895 IFB Ser. 10-50, Class LS, IO, 6.348s, 2040 7,089,271 1,346,962 IFB Ser. 11-56, Class MI, IO, 6.298s, 2041 2,110,813 481,244 IFB Ser. 13-37, Class S, IO, 6.078s, 2043 3,139,810 546,327 IFB Ser. 13-124, Class SC, IO, 6.048s, 2041 9,138,606 1,496,447 Ser. 13-116, Class SA, IO, 5.998s, 2043 4,482,954 814,867 IFB Ser. 13-122, Class DS, IO, 5.998s, 2043 4,294,910 732,850 IFB Ser. 13-152, Class SG, IO, 5.998s, 2043 11,845,301 2,043,151 IFB Ser. 10-20, Class SC, IO, 5.998s, 2040 21,609,234 3,920,995 Ser. 13-149, Class MS, IO, 5.948s, 2039 18,540,337 2,954,773 IFB Ser. 14-32, Class CS, IO, 5.948s, 2044 7,603,513 1,653,764 IFB Ser. 13-134, Class DS, IO, 5.948s, 2043 22,114,397 3,719,642 IFB Ser. 13-99, Class VS, IO, 5.948s, 2043 4,083,336 761,134 Ser. 14-58, Class SA, IO, 5.94s, 2044 10,053,000 1,597,321 IFB Ser. 12-34, Class SA, IO, 5.898s, 2042 19,180,766 4,024,125 IFB Ser. 10-151, Class SA, IO, 5.898s, 2040 4,785,002 863,932 IFB Ser. 11-70, Class SN, IO, 5.748s, 2041 12,793,000 3,088,230 IFB Ser. 11-70, Class SH, IO, 5.738s, 2041 15,001,000 3,625,292 Ser. 14-25, Class QI, IO, 5s, 2044 10,548,085 2,489,454 Ser. 14-2, Class IC, IO, 5s, 2044 4,399,435 1,012,557 Ser. 13-3, Class IT, IO, 5s, 2043 11,273,247 2,405,696 Ser. 11-116, Class IB, IO, 5s, 2040 6,656,170 578,249 Ser. 10-35, Class UI, IO, 5s, 2040 4,037,075 942,012 Absolute Return 300 Fund 19 MORTGAGE-BACKED SECURITIES (41.1%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 10-20, Class UI, IO, 5s, 2040 $14,491,298 $2,908,114 Ser. 10-9, Class UI, IO, 5s, 2040 45,305,838 10,420,599 Ser. 09-121, Class UI, IO, 5s, 2039 31,222,052 7,374,961 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 8,429,859 1,821,103 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 7,934,154 1,879,284 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 690,148 123,675 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 9,071,973 2,081,929 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 8,363,622 1,118,626 Ser. 12-106, Class QI, IO, 4s, 2042 7,843,449 1,479,431 Ser. 12-47, Class CI, IO, 4s, 2042 2,824,659 653,065 Ser. 12-41, Class IP, IO, 4s, 2041 8,141,305 1,577,361 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 8,567,883 1,531,252 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 8,825,571 1,481,196 Ser. 13-100, Class MI, IO, 3 1/2s, 2043 11,624,613 1,661,390 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 4,593,889 740,489 Ser. 12-92, Class AI, IO, 3 1/2s, 2042 6,116,013 1,096,357 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 23,161,917 3,035,623 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 4,136,168 733,301 Ser. 14-46, Class KI, IO, 3s, 2036 7,308,008 1,126,310 Ser. 10-151, Class KO, PO, zero%, 2037 2,082,484 1,783,814 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.83s, 2027 225,132 1,688 Ser. 98-3, IO, zero%, 2027 132,391 1,944 Ser. 98-2, IO, zero%, 2027 112,954 812 Ser. 98-4, IO, zero%, 2026 176,977 4,355 Commercial mortgage-backed securities (15.7%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 980,000 1,030,558 Ser. 04-3, Class D, 5.562s, 2039 2,832,319 2,882,394 FRB Ser. 05-1, Class B, 5.466s, 2042 2,632,000 2,710,960 FRB Ser. 05-5, Class B, 5.393s, 2045 2,825,000 2,949,300 Ser. 06-5, Class A2, 5.317s, 2047 5,430,956 5,458,023 Ser. 06-6, Class A2, 5.309s, 2045 146,898 147,305 Ser. 04-4, Class D, 5.073s, 2042 761,000 788,586 Ser. 07-1, Class XW, IO, 0.494s, 2049 5,412,815 44,531 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.932s, 2042 3,033,726 7,150 Ser. 02-PB2, Class XC, IO, 0.416s, 2035 4,161,427 2,097 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW16, Class AJ, 5.896s, 2040 4,975,000 5,026,442 FRB Ser. 06-PW11, Class AJ, 5.607s, 2039 2,058,000 2,148,038 FRB Ser. 05-T18, Class D, 5.134s, 2042 1,206,000 1,243,688 Ser. 05-PWR9, Class C, 5.055s, 2042 959,000 926,490 Ser. 05-PWR9, Class AJ, 4.985s, 2042 2,245,000 2,321,555 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.607s, 2039 1,244,000 1,263,904 20 Absolute Return 300 Fund MORTGAGE-BACKED SECURITIES (41.1%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class AJ, 5.975s, 2049 $4,304,000 $4,480,098 FRB Ser. 05-C3, Class AJ, 4.96s, 2043 1,168,000 1,181,899 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 5.04s, 2045 5,243,000 5,160,685 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 2,201,000 2,322,935 FRB Ser. 04-LB3A, Class E, 5.618s, 2037 4,658,000 4,695,264 COMM Mortgage Trust 144A FRB Ser. 12-LC4, Class D, 5.647s, 2044 1,133,000 1,140,704 FRB Ser. 07-C9, Class AJFL, 0.84s, 2049 2,539,000 2,293,225 Credit Suisse First Boston Mortgage Securities Corp. Ser. 03-CPN1, Class E, 4.891s, 2035 1,849,000 1,849,000 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 1,478,524 1,626,376 Ser. 03-C3, Class AX, IO, 1.74s, 2038 2,452,160 103 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 1,932,315 1,938,354 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.577s, 2044 2,574,000 2,635,973 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.397s, 2031 30,776 30,744 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 1,940,533 1,967,215 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 1,071,474 1,071,474 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class B, 4.846s, 2048 1,295,000 1,325,588 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 04-C1, Class G, 5.157s, 2038 2,606,000 2,639,357 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 1,271,000 1,295,530 GS Mortgage Securities Trust FRB Ser. 04-GG2, Class D, 5.946s, 2038 883,000 889,071 Ser. 05-GG4, Class B, 4.841s, 2039 7,271,000 7,327,714 FRB Ser. 12-GCJ9, Class XA, IO, 2.541s, 2045 9,784,030 1,246,844 Ser. 13-GC10, Class XA, IO, 1.902s, 2046 15,745,634 1,662,267 GS Mortgage Securities Trust 144A FRB Ser. 11-GC3, Class E, 5s, 2044 1,219,000 1,126,623 FRB Ser. GC10, Class D, 4.562s, 2046 2,203,000 2,004,510 JPMBB Commercial Mortgage Securities Trust FRB Ser. 13-C12, Class D, 4.087s, 2045 1,386,000 1,246,795 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.282s, 2051 2,242,000 2,380,780 FRB Ser. 04-CB9, Class B, 5.964s, 2041 2,354,000 2,389,781 FRB Ser. 06-LDP6, Class B, 5.688s, 2043 1,946,000 1,946,000 Ser. 06-LDP6, Class AJ, 5.565s, 2043 1,594,000 1,641,820 FRB Ser. 04-CBX, Class B, 5.021s, 2037 807,000 814,572 FRB Ser. 05-LDP2, Class D, 4.941s, 2042 3,805,000 3,827,830 FRB Ser. 13-C10, Class D, 4.299s, 2047 912,000 827,760 Absolute Return 300 Fund 21 MORTGAGE-BACKED SECURITIES (41.1%)* cont. Principal amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.382s, 2051 $1,338,000 $1,345,179 FRB Ser. 07-CB20, Class C, 6.382s, 2051 1,220,000 1,144,763 FRB Ser. 11-C3, Class E, 5.728s, 2046 1,977,000 2,091,412 FRB Ser. 01-C1, Class H, 5.626s, 2035 1,949,920 1,977,609 FRB Ser. 12-C6, Class E, 5 3/8s, 2045 1,349,000 1,373,446 FRB Ser. 12-C8, Class D, 4.823s, 2045 6,414,000 6,435,934 FRB Ser. 12-LC9, Class E, 4.574s, 2047 107,000 101,015 FRB Ser. 12_LC9, Class D, 4.574s, 2047 1,668,000 1,637,356 FRB Ser. 13-C10, Class E, 3 1/2s, 2047 1,963,000 1,453,209 LB-UBS Commercial Mortgage Trust FRB Ser. 04-C8, Class F, 5.005s, 2039 1,765,000 1,788,122 Ser. 07-C2, Class XW, IO, 0.738s, 2040 4,549,263 69,021 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C7, Class G, 5.032s, 2036 1,145,000 1,169,618 Merrill Lynch Mortgage Trust FRB Ser. 04-BPC1, Class C, 5.011s, 2041 1,668,000 1,680,510 Merrill Lynch Mortgage Trust 144A Ser. 05-MCP1, Class XC, IO, 0.764s, 2043 139,307,958 675,783 ML-CFC Commercial Mortgage Trust FRB Ser. 06-1, Class AJ, 5.751s, 2039 3,385,000 3,541,184 Ser. 06-3, Class AJ, 5.485s, 2046 2,598,000 2,649,181 Morgan Stanley Capital I Trust Ser. 06-HQ10, Class AJ, 5.389s, 2041 1,085,000 1,110,281 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 807,056 807,096 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C25, Class AJ, 5.908s, 2043 1,000,000 1,039,700 Ser. 06-C24, Class AJ, 5.658s, 2045 2,349,000 2,352,524 FRB Ser. 05-C20, Class B, 5.41s, 2042 2,828,000 2,893,338 Ser. 05-C17, Class D, 5.396s, 2042 3,960,000 4,059,000 Ser. 06-C29, IO, 0.53s, 2048 143,666,907 1,367,709 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C19, Class G, 5.615s, 2044 3,072,500 3,103,840 FRB Ser. 04-C11, Class G, 5.577s, 2041 1,500,000 1,511,250 FRB Ser. 04-C10, Class H, 5.576s, 2041 1,017,000 1,032,255 WF-RBS Commercial Mortgage Trust Ser. 13-C14, Class XA, IO, 1.062s, 2046 19,876,248 1,158,189 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.415s, 2044 2,090,000 2,119,427 FRB Ser. 12-C7, Class D, 5.002s, 2045 4,645,000 4,761,775 FRB Ser. 13-UBS1, Class D, 4.788s, 2046 5,607,000 5,203,632 FRB Ser. 13-C15, Class D, 4.635s, 2046 1,497,000 1,351,744 FRB Ser. 12-C10, Class D, 4.608s, 2045 1,486,000 1,377,929 Ser. 13-C12, Class XA, IO, 1.653s, 2048 16,513,753 1,456,711 22 Absolute Return 300 Fund MORTGAGE-BACKED SECURITIES (41.1%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) (4.2%) Banc of America Funding Corp. FRB Ser. 06-G, Class 2A5, 0.432s, 2036 $2,551,658 $2,296,492 Barclays Capital, LLC Trust FRB Ser. 12-RR10, Class 9A2, 2.654s, 2035 300,000 264,600 Barclays Capital, LLC Trust 144A FRB Ser. 13-RR2, Class 3A2, 7.41s, 2036 2,050,000 1,906,500 FRB Ser. 09-RR5, Class 7A2, 5 1/2s, 2035 1,250,000 1,043,750 Countrywide Alternative Loan Trust Ser. 05-46CB, Class A4, 5 1/4s, 2035 1,981,240 1,811,844 Ser. 05-21CB, Class A3, 5 1/4s, 2035 3,277,081 2,986,240 FRB Ser. 05-27, Class 1A2, 1.526s, 2035 2,221,879 2,000,802 FRB Ser. 05-38, Class A3, 0.502s, 2035 2,054,536 1,779,229 FRB Ser. 05-59, Class 1A1, 0.487s, 2035 6,102,127 4,851,191 FRB Ser. 05-51, Class 1A1, 0.472s, 2035 1,877,982 1,600,980 JPMorgan Resecuritization Trust 144A Ser. 14-1, Class 9A3, 0.444s, 2035 2,250,007 2,171,707 MortgageIT Trust FRB, Step Ser. 05-1, Class 1M1, 0.632s, 2035 2,856,917 2,682,042 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.196s, 2046 1,764,205 1,570,143 FRB Ser. 05-AR13, Class A1C3, 0.642s, 2045 4,925,843 4,243,614 FRB Ser. 2004-AR13, Class A1B2, 0.642s, 2034 2,873,809 2,672,643 FRB Ser. 05-AR1, Class A1B, 0.542s, 2045 1,160,422 1,039,390 FRB Ser. 05-AR9, Class A1B, 0.532s, 2045 4,638,281 4,285,560 FRB Ser. 05-AR15, Class A1B3, 0.492s, 2045 2,491,714 2,180,250 Wells Fargo Mortgage Loan Trust FRB Ser. 12-RR2, Class 1A2, 0.324s, 2047 2,400,000 1,716,480 Total mortgage-backed securities (cost $402,760,984) CORPORATE BONDS AND NOTES (25.1%)* Principal amount Value Banking (7.6%) Abbey National Treasury Services PLC of Stamford, CT company guaranty sr. unsec. unsub. notes 1 3/8s, 2017 $1,819,000 $1,822,625 Abbey National Treasury Services PLC/London 144A bank guaranty sr. unsec. unsub. notes 3 7/8s, 2014 (United Kingdom) 1,000,000 1,017,383 ABN Amro Bank NV 144A sr. unsec. FRN notes 1.028s, 2016 (Netherlands) 2,000,000 2,011,983 American Express Bank FSB sr. unsec. FRN notes Ser. BKNT, 0.453s, 2017 2,000,000 1,988,960 Bank of America Corp. sr. unsec. unsub. notes 2s, 2018 1,638,000 1,640,842 Bank of America NA unsec. sub. FRN notes Ser. BKNT, 0.513s, 2016 3,800,000 3,770,721 Bank of Montreal sr. unsec. unsub. notes Ser. MTN, 2 1/2s, 2017 (Canada) 1,638,000 1,698,303 Bank of Nova Scotia sr. unsec. unsub. FRN notes 0.633s, 2016 (Canada) 1,000,000 1,003,019 Bank of Nova Scotia sr. unsec. unsub. notes 1 3/8s, 2017 (Canada) 1,695,000 1,686,752 Absolute Return 300 Fund 23 CORPORATE BONDS AND NOTES (25.1%)* cont. Principal amount Value Banking cont. Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. notes 1.2s, 2017 (Japan) $1,710,000 $1,705,061 BBVA US Senior SAU bank guaranty sr. unsec. unsub. notes 3 1/4s, 2014 (Spain) 3,000,000 3,001,886 BNP Paribas SA bank guaranty sr. unsec. unsub. notes Ser. MTN, 1 3/8s, 2017 (France) 1,819,000 1,822,128 BPCE SA company guaranty sr. unsec. FRN notes Ser. MTN, 1.479s, 2016 (France) 975,000 989,912 Branch Banking & Trust Co. unsec. sub. FRN notes 0.553s, 2016 500,000 498,177 Citigroup, Inc. sr. unsec. sub. FRN notes 0.505s, 2016 2,100,000 2,079,237 Citigroup, Inc. sr. unsec. unsub. notes 4.45s, 2017 1,695,000 1,830,817 Commonwealth Bank of Australia of New York, NY sr. unsec. unsub. bonds 1 1/8s, 2017 2,318,000 2,316,141 Cooperative Centrale Raiffeisen-Boerenleenbank BA of Netherlands (Rabobank Nederland) bank guaranty sr. unsec. notes 3 3/8s, 2017 (Netherlands) 1,516,000 1,608,361 Credit Agricole SA/London 144A sr. unsec. FRN notes 1.386s, 2016 (United Kingdom) 2,980,000 3,018,844 Deutsche Bank AG/London sr. unsec. notes 6s, 2017 (United Kingdom) 1,638,000 1,864,899 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 4,575,000 4,867,407 JPMorgan Chase & Co. sr. unsec. unsub. notes 2s, 2017 1,679,000 1,703,928 KeyCorp sr. unsec. unsub. notes Ser. MTN, 2.3s, 2018 1,659,000 1,666,047 National Australia Bank, Ltd./New York sr. unsec. FRN notes 0.778s, 2016 (Australia) 2,000,000 2,012,629 National Australia Bank, Ltd./New York sr. unsec. notes 2.3s, 2018 (Australia) 1,175,000 1,191,544 PNC Bank, NA sr. unsec. unsub. notes Ser. BKNT, 1 1/8s, 2017 1,700,000 1,700,947 Royal Bank of Canada sr. unsec. unsub. notes Ser. GMTN, 2.2s, 2018 (Canada) 1,700,000 1,723,331 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 2.55s, 2015 (United Kingdom) 737,000 752,715 Royal Bank of Scotland Group PLC unsec. sub. notes 4.7s, 2018 (United Kingdom) 3,880,000 4,029,609 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A unsec. notes sr. loan 9s, 2014 (Russia) 8,000,000 8,039,988 Santander US Debt SAU 144A bank guaranty sr. unsec. unsub. notes 3.724s, 2015 (Spain) 1,500,000 1,527,849 Societe Generale SA bank guaranty sr. unsec. notes 2 3/4s, 2017 (France) 675,000 697,781 Svenska Handelsbanken AB bank guaranty sr. unsec. notes 2 7/8s, 2017 (Sweden) 874,000 914,932 UBS AG of Stamford, CT sr. unsec. unsub. notes Ser. BKNT, 5 7/8s, 2017 1,500,000 1,715,610 US Bank of NA of Cincinnati, OH sr. unsec. notes Ser. BKNT, 1.1s, 2017 1,750,000 1,755,322 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 500,000 503,750 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,000,000 1,000,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 1,850,000 1,863,875 24 Absolute Return 300 Fund CORPORATE BONDS AND NOTES (25.1%)* cont. Principal amount Value Banking cont. Wells Fargo & Co. sr. unsec. notes 2.1s, 2017 $1,664,000 $1,705,953 Wells Fargo Bank, NA unsec. sub. FRN notes 0.446s, 2016 1,228,000 1,223,880 Westpac Banking Corp. sr. unsec. unsub. notes 2 1/4s, 2018 (Australia) 306,000 309,828 Basic materials (0.9%) Archer Daniels-Midland Co. sr. unsec. notes 5.45s, 2018 1,638,000 1,859,959 Ashland, Inc. sr. unsec. unsub. notes 3s, 2016 1,500,000 1,528,125 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 950,000 1,040,250 Rio Tinto Finance USA PLC company guaranty sr. unsec. unsub. notes 1 5/8s, 2017 (United Kingdom) 1,691,000 1,701,371 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 1,985,000 2,607,292 Capital goods (0.6%) Bombardier, Inc. 144A sr. notes 4 1/4s, 2016 (Canada) 2,000,000 2,075,000 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 1,000,000 1,110,000 Covidien International Finance SA company guaranty sr. unsec. unsub. notes 6s, 2017 (Luxembourg) 1,692,000 1,942,079 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 568,000 597,820 Schaeffler Holding Finance BV 144A notes 6 7/8s, 2018 (Netherlands) ‡‡ EUR 220,000 323,441 Communication services (2.0%) AT&T, Inc. sr. unsec. unsub. notes 1.7s, 2017 $1,695,000 1,711,075 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 1,700,000 1,942,854 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 2,205,000 2,296,609 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 840,000 863,100 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 510,000 529,151 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 2,194,000 2,292,730 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 210,000 218,400 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 6 3/4s, 2018 (Luxembourg) 465,000 491,738 SBA Tower Trust 144A company guaranty mtge. notes 4.254s, 2015 2,900,000 2,991,982 Sprint Communications, Inc. sr. unsec. notes 6s, 2016 1,500,000 1,642,500 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2019 425,000 544,259 Verizon Communications, Inc. sr. unsec. unsub. notes 2.55s, 2019 1,690,000 1,702,906 Vodafone Group PLC sr. unsec. unsub. notes 1 1/4s, 2017 (United Kingdom) 1,665,000 1,651,087 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 480,000 507,600 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 1,000,000 1,148,750 Absolute Return 300 Fund 25 CORPORATE BONDS AND NOTES (25.1%)* cont. Principal amount Value Consumer cyclicals (1.3%) Amazon.com, Inc. sr. unsec. notes 1.2s, 2017 $1,638,000 $1,626,439 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 2,560,000 2,944,000 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 149,000 142,295 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 345,000 366,563 Dollar General Corp. sr. unsec. notes 1 7/8s, 2018 2,400,000 2,381,390 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 296,000 305,250 Ford Motor Credit Co., LLC sr. unsec. notes 12s, 2015 1,250,000 1,394,141 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 596,000 681,990 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 279,000 306,531 Owens Corning company guaranty sr. unsec. notes 9s, 2019 253,000 317,582 Toyota Motor Credit Corp. sr. unsec. unsub. notes Ser. MTN, 1 1/4s, 2017 1,695,000 1,694,232 Walt Disney Co. (The) sr. unsec. unsub. notes Ser. MTN, 1.1s, 2017 1,690,000 1,674,520 Consumer finance (0.3%) American Express Co. sr. unsec. notes 7s, 2018 1,065,000 1,268,984 American Express Co. sr. unsec. notes 6.15s, 2017 645,000 741,964 International Lease Finance Corp. sr. unsec. unsub. notes 3 7/8s, 2018 875,000 888,125 Consumer staples (1.7%) Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. notes 1 1/4s, 2018 1,695,000 1,682,782 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2014 2,775,000 2,847,436 Coca-Cola Co. (The) sr. unsec. unsub. notes 5.35s, 2017 1,050,000 1,198,759 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 2,105,000 2,368,125 Costco Wholesale Corp. sr. unsec. unsub. notes 0.65s, 2015 2,180,000 2,187,645 CVS Caremark Corp. sr. unsec. unsub. notes 2 1/4s, 2018 1,690,000 1,702,234 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 365,000 400,588 Delhaize Group SA company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 416,000 431,863 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 1 1/2s, 2017 (United Kingdom) 798,000 806,886 H.J. Heinz Co. 144A sr. notes 4 1/4s, 2020 865,000 852,458 PepsiCo, Inc. sr. unsec. unsub. notes 1 1/4s, 2017 1,679,000 1,681,488 Walgreen Co. sr. unsec. unsub. notes 1.8s, 2017 1,265,000 1,278,486 Energy (2.3%) BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 1.846s, 2017 (United Kingdom) 1,695,000 1,727,497 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 1,695,000 1,903,351 Chesapeake Energy Corp. company guaranty sr. unsec. FRN notes 3.479s, 2019 1,500,000 1,515,000 26 Absolute Return 300 Fund CORPORATE BONDS AND NOTES (25.1%)* cont. Principal amount Value Energy cont. Chevron Corp. sr. unsec. unsub. notes 1.104s, 2017 $1,638,000 $1,627,730 ConocoPhillips Co. company guaranty sr. unsec. notes 1.05s, 2017 1,695,000 1,676,923 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 180,000 231,162 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 448,000 502,880 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 5,000,000 5,148,125 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,000,000 967,460 Phillips 66 company guaranty sr. unsec. unsub. notes 2.95s, 2017 1,690,000 1,767,755 Shell International Finance BV company guaranty sr. unsec. unsub. notes 5.2s, 2017 (Netherlands) 1,816,000 2,026,876 Shell International Finance BV company guaranty sr. unsec. unsub. notes 5/8s, 2015 (Netherlands) 875,000 876,522 Total Capital International SA company guaranty sr. unsec. unsub. notes 1.55s, 2017 (France) 1,664,000 1,683,292 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 2,000,000 2,142,500 Financial (1.0%) Ally Financial, Inc. company guaranty sr. unsec. notes 3 1/2s, 2016 1,500,000 1,548,750 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 1.6s, 2017 1,775,000 1,799,042 CIT Group, Inc. 144A sr. unsec. notes 4 3/4s, 2015 1,500,000 1,539,375 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 5.4s, 2017 2,507,000 2,796,431 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2019 1,070,000 1,084,713 Morgan Stanley sr. unsec. notes 4 3/4s, 2017 1,661,000 1,811,940 Health care (1.3%) AbbVie, Inc. sr. unsec. unsub. notes 1 3/4s, 2017 1,519,000 1,528,100 Amgen, Inc. sr. unsec. unsub. notes 2 1/8s, 2017 1,695,000 1,736,712 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 1,695,000 1,944,331 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 500,000 525,625 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 510,000 747,065 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 $588,000 624,750 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 900,000 981,000 HCA, Inc. sr. notes 6 1/2s, 2020 612,000 682,380 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 630,000 685,125 Johnson & Johnson sr. unsec. notes 5.15s, 2018 1,061,000 1,213,158 Merck & Co., Inc. sr. unsec. unsub. notes 1.3s, 2018 1,457,000 1,432,639 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 729,838 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 756,000 870,522 Absolute Return 300 Fund 27 CORPORATE BONDS AND NOTES (25.1%)* cont. Principal amount Value Insurance (1.1%) American International Group, Inc. sr. unsec. unsub. notes 3.8s, 2017 $1,695,000 $1,813,236 MetLife, Inc. sr. unsec. unsub. notes 6 3/4s, 2016 1,710,000 1,914,213 New York Life Global Funding 144A notes 3s, 2015 4,560,000 4,666,426 Principal Life Global Funding II 144A notes 1s, 2015 1,740,000 1,747,369 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 1,500,000 1,541,652 Investment banking/Brokerage (0.7%) Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes 3.3s, 2015 3,500,000 3,592,180 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes Ser. GLOB, 2 3/8s, 2018 844,000 853,729 Macquarie Group, Ltd. 144A sr. unsec. notes 7.3s, 2014 (Australia) 2,300,000 2,334,951 Real estate (1.4%) Boston Properties, LP sr. unsec. unsub. notes 5 5/8s, 2015 R 1,000,000 1,047,792 Boston Properties, LP sr. unsec. unsub. notes 5s, 2015 R 1,500,000 1,570,190 Kimco Realty Corp. sr. unsec. notes Ser. MTN, 4.904s, 2015 R 2,000,000 2,064,546 Mid-America Apartments LP 144A sr. unsec. notes 6 1/4s, 2014 R 2,300,000 2,314,106 Simon Property Group LP sr. unsec. unsub. notes 4.2s, 2015 R 300,000 305,423 Simon Property Group LP 144A sr. unsec. unsub. notes 1 1/2s, 2018 R 1,535,000 1,516,726 Ventas Realty LP/Ventas Capital Corp. company guaranty sr. unsec. unsub. notes 3 1/8s, 2015 R 3,000,000 3,110,076 WEA Finance, LLC/WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 5 3/4s, 2015 2,000,000 2,127,244 Technology (0.6%) Cisco Systems, Inc. sr. unsec. unsub. notes 1.1s, 2017 768,000 770,058 eBay, Inc. sr. unsec. unsub. notes 1.35s, 2017 1,695,000 1,698,507 Hewlett-Packard Co. sr. unsec. unsub. notes 2.6s, 2017 1,444,000 1,492,325 Intel Corp. sr. unsec. unsub. notes 1.35s, 2017 1,700,000 1,697,396 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 120,000 123,522 Transportation (0.5%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 888,000 1,065,812 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 $741,939 799,439 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 574,335 617,410 Federal Express Corp. 2012 Pass Through Trust 144A notes 2 5/8s, 2018 2,749,463 2,789,820 Utilities and power (1.8%) AES Corp./Virginia (The) sr. unsec. unsub. notes 8s, 2017 1,005,000 1,193,438 Ameren Corp. sr. unsec. notes 8 7/8s, 2014 1,760,000 1,764,025 Arizona Public Services Co. sr. unsec. notes 5.8s, 2014 4,000,000 4,033,308 28 Absolute Return 300 Fund CORPORATE BONDS AND NOTES (25.1%)* cont. Principal amount Value Utilities and power cont. Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 $1,077,000 $1,310,132 El Paso, LLC company guaranty sr. notes 7s, 2017 1,140,000 1,285,164 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 905,000 920,838 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 3,140,000 3,160,520 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 3,816,000 4,903,104 Total corporate bonds and notes (cost $254,048,231) SENIOR LOANS (8.6%)* c Principal amount Value Basic materials (0.8%) AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) $490,091 $489,478 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 254,284 253,967 Chromaflo Technologies Corp. bank term loan FRN 4 1/2s, 2019 997,500 996,253 FMG Resources, Ltd. bank term loan FRN Ser. B, 4 1/4s, 2019 (Australia) 413,721 413,139 Ineos US Finance, LLC bank term loan FRN 3 3/4s, 2018 991,229 980,963 MacDermid, Inc. bank term loan FRN 4s, 2020 992,500 987,786 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 1,425,900 1,420,553 Tronox, Ltd. bank term loan FRN Ser. B, 4s, 2020 1,000,000 998,125 WR Grace & Co. bank term loan FRN 3s, 2021 1,016,842 1,008,707 WR Grace & Co. bank term loan FRN Ser. DD, 3s, 2021 U 363,158 360,253 Capital goods (0.5%) Accudyne Industries Borrower SCA bank term loan FRN 4s, 2019 (Luxembourg) 483,302 480,986 Allison Transmission, Inc. bank term loan FRN Ser. B3, 3 3/4s, 2019 1,473,909 1,467,276 Gardner Denver, Inc. bank term loan FRN 4 1/4s, 2020 711,425 709,889 Generac Power Systems, Inc. bank term loan FRN Ser. B, 3 1/4s, 2020 736,875 731,809 Reynolds Group Holdings, Inc. bank term loan FRN Ser. B, 4s, 2018 592,515 592,607 SRAM, LLC bank term loan FRN 4.013s, 2020 1,190,297 1,175,418 TransDigm, Inc. bank term loan FRN Ser. C, 3 3/4s, 2020 496,231 493,362 Communication services (1.2%) Asurion, LLC bank term loan FRN Ser. B1, 5s, 2019 1,537,825 1,537,611 Charter Communications Operating, LLC bank term loan FRN Ser. E, 3s, 2020 1,488,750 1,463,860 Crown Castle Operating Co. bank term loan FRN Ser. B2, 3 1/4s, 2021 977,648 970,587 Intelsat Jackson Holdings SA bank term loan FRN Ser. B2, 3 3/4s, 2019 (Bermuda) 1,419,814 1,418,039 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 1,000,000 998,000 Absolute Return 300 Fund 29 SENIOR LOANS (8.6%)* c cont. Principal amount Value Communication services cont. Numericable Group SA bank term loan FRN Ser. B2, 4 1/2s, 2020 (France) $670,258 $668,941 Numericable US, LLC bank term loan FRN Ser. B1, 4 1/2s, 2020 774,742 773,221 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 1/4s, 2021 2,000,000 1,985,000 Virgin Media Investment Holdings, Ltd. bank term loan FRN Ser. B, 3 1/2s, 2020 (United Kingdom) 1,500,000 1,486,875 Windstream Corp. bank term loan FRN Ser. B5, 4s, 2019 246,258 244,719 Zayo Group, LLC bank term loan FRN Ser. B, 4 1/2s, 2019 655,004 653,093 Consumer cyclicals (1.9%) American Casino & Entertainment Properties, LLC bank term loan FRN 4 1/2s, 2019 997,487 999,981 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 208,507 208,820 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.402s, 2018 597,033 555,987 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 420,000 417,462 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 820,407 818,013 Ceridian Corp. bank term loan FRN Ser. B, 4.402s, 2017 1,452,966 1,451,149 Chrysler Group, LLC bank term loan FRN Ser. B, 3 1/2s, 2017 329,941 329,220 CityCenter Holdings, LLC bank term loan FRN Ser. B, 5s, 2020 648,375 651,212 Garda World Security Corp. bank term loan FRN Ser. B, 4s, 2020 (Canada) 792,315 788,601 Garda World Security Corp. bank term loan FRN Ser. DD, 4s, 2020 (Canada) 202,685 201,735 Hilton Worldwide Finance, LLC bank term loan FRN Ser. B, 3 1/2s, 2020 1,144,737 1,139,967 Interactive Data Corp. bank term loan FRN Ser. B, 4 3/4s, 2021 1,000,000 998,438 Interactive Data Corp. bank term loan FRN Ser. B, 3 3/4s, 2018 681,778 680,358 J.Crew Group, Inc. bank term loan FRN Ser. B, 4s, 2021 1,500,000 1,491,000 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 1,187,347 1,178,442 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 957,600 954,940 PETCO Animal Supplies, Inc. bank term loan FRN 4s, 2017 967,500 967,299 Realogy Group, LLC bank term loan FRN Ser. B, 3 3/4s, 2020 1,485,028 1,478,531 Roofing Supply Group, LLC bank term loan FRN Ser. B, 5s, 2019 985,000 983,769 Tribune Co. bank term loan FRN Ser. B, 4s, 2020 1,596,000 1,589,217 Univision Communications, Inc. bank term loan FRN 4s, 2020 766,000 761,350 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 1,436,400 1,407,672 Consumer staples (0.9%) Affinion Group, Inc. bank term loan FRN 6 3/4s, 2016 964,879 965,603 CEC Entertainment, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 430,000 426,058 Del Monte Foods, Inc. bank term loan FRN 4 1/4s, 2020 957,600 954,727 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 853,550 854,297 Landry’s, Inc. bank term loan FRN Ser. B, 4s, 2018 1,414,066 1,413,625 Libbey Glass, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 1,000,000 994,583 30 Absolute Return 300 Fund SENIOR LOANS (8.6%)* c cont. Principal amount Value Consumer staples cont. Pinnacle Foods Finance, LLC/Pinnacle Foods Finance Corp. bank term loan FRN Ser. G, 3 1/4s, 2020 $990,000 $980,631 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 1,000,000 1,010,000 Sprouts Farmers Markets, Inc. bank term loan FRN 4s, 2020 449,643 449,081 US Foods, Inc. bank term loan FRN 4 1/2s, 2019 992,500 992,706 Energy (0.5%) EP Energy, LLC bank term loan FRN Ser. B3, 3 1/2s, 2018 856,667 850,955 Fieldwood Energy, LLC bank term loan FRN 3 7/8s, 2018 1,493,749 1,485,347 MEG Energy Corp. bank term loan FRN Ser. B, 3 3/4s, 2020 (Canada) 1,446,263 1,440,323 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5s, 2017 (Cayman Islands) 1,197,000 1,191,015 Financials (0.4%) iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 R 294,274 294,826 Nuveen Investments, Inc. bank term loan FRN 4.152s, 2017 1,500,000 1,498,829 Serta Simmons Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2019 184,224 184,253 USI, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 1,481,306 1,472,974 Walter Investment Management Corp. bank term loan FRN Ser. B, 4 3/4s, 2020 422,015 418,323 Health care (1.2%) CHS/Community Health Systems, Inc. bank term loan FRN Ser. D, 4 1/4s, 2021 1,376,550 1,380,227 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 479,795 478,595 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.154s, 2021 1,665,000 1,654,594 HCA, Inc. bank term loan FRN Ser. B4, 2.984s, 2018 995,000 993,549 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 975,503 974,528 Kinetic Concepts, Inc. bank term loan FRN 4s, 2018 891,472 890,517 MPH Acquisition Holdings, LLC bank term loan FRN Ser. B, 4s, 2021 1,149,455 1,143,420 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4s, 2019 503,866 501,242 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4s, 2018 1,055,835 1,052,404 Quintiles Transnational Corp. bank term loan FRN Ser. B3, 3 3/4s, 2018 1,430,000 1,424,638 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. C2, 3 3/4s, 2019 738,750 736,507 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. D2, 3 3/4s, 2019 738,750 736,639 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 3 3/4s, 2020 551,742 551,053 Absolute Return 300 Fund 31 SENIOR LOANS (8.6%)* c cont. Principal amount Value Technology (0.6%) Alcatel-Lucent USA, Inc. bank term loan FRN Ser. C, 4 1/2s, 2019 $1,243,703 $1,242,925 Avago Technologies, Ltd. bank term loan FRN Ser. B, 3 3/4s, 2020 1,430,000 1,433,129 Dell, Inc. bank term loan FRN Ser. B, 4 1/2s, 2020 1,492,500 1,485,867 Epicor Software Corp. bank term loan FRN Ser. B, 4s, 2018 825,197 823,393 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 4s, 2019 950,228 948,744 Transportation (0.1%) Livingston International, Inc. bank term loan FRN 5s, 2019 (Canada) 1,488,750 1,486,889 Utilities and power (0.5%) AES Corp. bank term loan FRN Ser. B, 3 3/4s, 2018 987,500 986,883 Calpine Construction Finance Co. LP bank term loan FRN Ser. B, 3s, 2020 595,500 579,310 Calpine Construction Finance Co. LP bank term loan FRN Ser. B2, 3 1/4s, 2022 1,196,994 1,172,680 Energy Transfer Equity LP bank term loan FRN 3 1/4s, 2019 715,000 706,757 NRG Energy, Inc. bank term loan FRN Ser. B, 2 3/4s, 2018 1,485,000 1,466,994 Total senior loans (cost $88,631,404) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (6.0%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.3%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, May 1, 2044 $8,000,000 $8,673,750 4s, TBA, May 1, 2044 4,000,000 4,233,750 U.S. Government Agency Mortgage Obligations (4.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3s, April 1, 2043 978,517 947,174 Federal National Mortgage Association Pass-Through Certificates 4 1/2s, May 1, 2041 ## 999,787 1,074,732 4 1/2s, TBA, May 1, 2044 14,000,000 15,030,313 4s, July 1, 2042 6,879,987 7,181,256 4s, TBA, May 1, 2044 7,000,000 7,333,593 3 1/2s, TBA, May 1, 2044 8,000,000 8,124,375 3s, with due dates from January 1, 2043 to April 1, 2043 2,861,939 2,774,293 3s, TBA, May 1, 2044 7,000,000 6,824,453 Total U.S. government and agency mortgage obligations (cost $62,120,247) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 2s, September 30, 2020 $382,000 $379,590 1 1/2s, July 31, 2016 i 129,000 132,198 Total U.S. treasury obligations (cost $513,977) 32 Absolute Return 300 Fund FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (4.5%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $2,810,000 $2,557,100 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 9,520,000 9,253,440 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 1,710,000 1,843,448 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 350,000 375,288 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 960,000 1,032,000 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2042 (Greece) †† EUR 629,096 556,368 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2041 (Greece) †† EUR 559,096 496,478 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2040 (Greece) †† EUR 669,096 596,005 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2039 (Greece) †† EUR 739,096 662,439 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2038 (Greece) †† EUR 1,779,097 1,600,967 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2037 (Greece) †† EUR 749,096 677,991 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2036 (Greece) †† EUR 1,296,096 1,183,822 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2035 (Greece) †† EUR 1,249,096 1,153,769 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2034 (Greece) †† EUR 1,048,096 979,378 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2033 (Greece) †† EUR 589,096 557,076 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2032 (Greece) †† EUR 919,097 879,901 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2031 (Greece) †† EUR 529,098 514,132 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2030 (Greece) †† EUR 2,019,098 1,993,750 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2029 (Greece) †† EUR 519,098 521,396 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2028 (Greece) †† EUR 1,336,098 1,364,572 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2027 (Greece) †† EUR 650,098 674,992 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2026 (Greece) †† EUR 1,290,098 1,364,234 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2025 (Greece) †† EUR 3,110,098 3,343,144 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2024 (Greece) †† EUR 398,515 436,797 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2023 (Greece) †† EUR 1,250,835 1,395,443 Hellenic (Republic of) unsec. bonds 4 3/4s, 2019 (Greece) EUR 2,175,000 2,993,880 Absolute Return 300 Fund 33 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (4.5%)* cont. Principal amount Value Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) $1,690,000 $1,523,839 Ireland (Republic of) unsec. bonds 5s, 2020 (Ireland) EUR 910,000 1,502,449 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) $2,000,000 2,126,020 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) 815,000 887,331 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) 450,000 428,175 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 291,125 323,993 Ukraine (Government of) 144A sr. unsec. bonds 7.95s, 2014 (Ukraine) 935,000 913,963 Total foreign government and agency bonds and notes (cost $41,064,428) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.2%)* strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/$101.00 $53,000,000 $478,590 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.56 53,000,000 379,480 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.38 53,000,000 342,380 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.19 53,000,000 308,460 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.00 53,000,000 277,720 Total purchased options outstanding (cost $2,550,625) PURCHASED SWAP OPTIONS OUTSTANDING (0.1%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.785/3 month USD-LIBOR-BBA/May-24 May-14/2.785 $34,226,800 $169,765 (2.785)/3 month USD-LIBOR-BBA/May-24 May-14/2.785 34,226,800 92,412 Barclays Bank PLC 1.80/6 month EUR-EURIBOR–Reuters/Jun-24 Jun-14/1.80 EUR 19,863,000 277,774 Credit Suisse International 2.79/3 month USD-LIBOR-BBA/May-24 May-14/2.79 $22,817,900 119,566 (2.79)/3 month USD-LIBOR-BBA/May-24 May-14/2.79 22,817,900 57,729 Deutsche Bank AG 2.78/3 month USD-LIBOR-BBA/May-24 May-14/2.78 13,690,700 64,209 (2.78)/3 month USD-LIBOR-BBA/May-24 May-14/2.78 13,690,700 39,566 Goldman Sachs International 2.78375/3 month USD-LIBOR-BBA/May-24 May-14/2.78375 22,817,900 111,580 (2.78375)/3 month USD-LIBOR-BBA/May-24 May-14/2.78375 22,817,900 62,749 1.80/6 month EUR-EURIBOR–Reuters/Jun-24 Jun-14/1.80 EUR 19,863,000 277,774 Total purchased swap options outstanding (cost $1,510,421) 34 Absolute Return 300 Fund SHORT-TERM INVESTMENTS (19.7%)* Principal amount/shares Value Airgas, Inc. 144A commercial paper with an effective yield of 0.225%, May 2, 2014 $4,000,000 $3,999,973 AXA Financial, Inc. commercial paper with a yield of 0.341%, July 30, 2014 2,500,000 2,498,344 Bank of Nova Scotia commercial paper with an effective yield of 0.198%, July 1, 2014 3,000,000 2,999,468 Bell Canada 144A Ser. CP, commercial paper with an effective yield of 0.243%, May 20, 2014 4,000,000 3,999,472 BorgWarner, Inc. commercial paper with a yield of 0.250%, May 8, 2014 5,000,000 4,999,757 Cabot Corp. commercial paper with an effective yield of 0.242%, May 30, 2014 4,000,000 3,999,194 Church & Dwight Co., Inc. 144A commercial paper with an effective yield of 0.245%, June 16, 2014 4,000,000 3,998,722 CIGNA Corp. commercial paper with an effective yield of 0.295%, May 2, 2014 1,500,000 1,499,988 Clorox Co. (The) 144A commercial paper with an effective yield of 0.215%, May 27, 2014 4,000,000 3,999,364 Cox Enterprises, Inc. commercial paper with an effective yield of 0.259%, May 21, 2014 4,000,000 3,999,400 CRC Funding, LLC asset backed commercial paper with an effective yield of 0.497%, August 1, 2014 3,000,000 2,998,435 ERAC USA Finance, LLC commercial paper with an effective yield of 0.242%, May 1, 2014 4,000,000 4,000,000 Glencore Funding, LLC 144A commercial paper with an effective yield of 0.339%, May 16, 2014 3,000,000 2,999,563 Hawaiian Electric Industries, Inc. commercial paper with an effective yield of 0.526%, May 13, 2014 4,000,000 3,999,267 Kellogg Co. 144A commercial paper with an effective yield of 0.190%, May 23, 2014 4,000,000 3,999,511 Mohawk Industries, Inc. 144A commercial paper with an effective yield of 0.515%, May 21, 2014 4,000,000 3,998,778 Mondelez International, Inc. commercial paper with an effective yield of 0.297%, May 13, 2014 3,500,000 3,499,650 National Grid USA commercial paper with an effective yield of 0.253%, May 6, 2014 4,000,000 3,999,856 PPL Energy Supply, LLC commercial paper with a yield of 0.450%, May 2, 2014 4,000,000 3,999,950 Putnam Short Term Investment Fund 0.06% L shares 78,923,880 78,923,880 Textron, Inc. commercial paper with an effective yield of 0.579%, May 6, 2014 $4,000,000 3,999,667 Time Warner Cable, Inc. 144A commercial paper with an effective yield of 0.281%, June 13, 2014 4,500,000 4,498,388 U.S. Treasury Bills with an effective yield of 0.132%, August 21, 2014 # ∆ § 40,000,000 39,996,279 Viacom, Inc. commercial paper with an effective yield of 0.193%, May 6, 2014 4,000,000 3,999,883 Wyndham Worldwide Corp. 144A commercial paper with a yield of 0.550%, May 7, 2014 2,300,000 2,299,770 Total short-term investments (cost $203,190,568) TOTAL INVESTMENTS Total investments (cost $1,056,390,885) Absolute Return 300 Fund 35 Key to holding’s currency abbreviations CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound HUF Hungarian Forint JPY Japanese Yen MYR Malaysian Ringgit PLN Polish Zloty USD / $ United States Dollar Key to holding’s abbreviations BKNT Bank Note bp Basis Points FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changesin the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OJSC Open Joint Stock Company OTC Over-the-counter PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2013 through April 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,029,696,586. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). 36 Absolute Return 300 Fund L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. U This security, in part or in entirety, represents an unfunded loan commitment (Note 7). At the close of the reporting period, the fund maintained liquid assets totaling $246,731,730 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 4/30/14 (aggregate face value $232,426,191) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 7/17/14 $214,870 $213,330 $1,540 Canadian Dollar Sell 7/17/14 3,728,171 3,692,193 (35,978) Chilean Peso Buy 7/17/14 18,828 19,254 (426) Colombian Peso Buy 7/17/14 142,463 103,473 38,990 Singapore Dollar Sell 5/21/14 1,338,831 1,316,236 (22,595) Swiss Franc Sell 6/18/14 2,250,422 2,231,099 (19,323) Barclays Bank PLC British Pound Buy 6/18/14 10,314,874 10,238,278 76,596 British Pound Sell 6/18/14 10,332,765 10,221,146 (111,619) Canadian Dollar Sell 7/17/14 5,282 5,235 (47) Euro Sell 6/18/14 3,428,743 3,437,167 8,424 Japanese Yen Sell 5/21/14 1,861,853 1,943,369 81,516 Mexican Peso Buy 7/17/14 1,827,630 1,822,953 4,677 New Zealand Dollar Buy 7/17/14 7,650,319 7,599,219 51,100 Norwegian Krone Sell 6/18/14 2,547,464 2,598,041 50,577 South African Rand Sell 7/17/14 1,531,779 1,509,069 (22,710) South Korean Won Buy 5/21/14 1,571,061 1,542,693 28,368 Swedish Krona Sell 6/18/14 2,602,097 2,508,209 (93,888) Swiss Franc Buy 6/18/14 2,444,218 2,451,687 (7,469) Citibank, N.A. Australian Dollar Sell 7/17/14 2,545,353 2,539,256 (6,097) Canadian Dollar Sell 7/17/14 894,044 886,273 (7,771) Chilean Peso Sell 7/17/14 1,413,984 1,444,936 30,952 Euro Sell 6/18/14 6,072,609 6,048,615 (23,994) Japanese Yen Sell 5/21/14 2,563,491 2,537,033 (26,458) New Zealand Dollar Buy 7/17/14 5,096,671 5,053,973 42,698 Norwegian Krone Sell 6/18/14 2,540,293 2,526,821 (13,472) Swiss Franc Buy 6/18/14 871,912 885,715 (13,803) Absolute Return 300 Fund 37 FORWARD CURRENCY CONTRACTS at 4/30/14 (aggregate face value $232,426,191) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International British Pound Sell 6/18/14 $638,657 $637,086 $(1,571) Canadian Dollar Sell 7/17/14 2,230,874 2,188,542 (42,332) Euro Sell 6/18/14 425,870 414,753 (11,117) Indian Rupee Buy 5/21/14 1,493,287 1,370,474 122,813 Mexican Peso Buy 7/17/14 501,669 500,606 1,063 New Zealand Dollar Buy 7/17/14 5,155,614 5,134,855 20,759 Norwegian Krone Buy 6/18/14 2,610,338 2,580,064 30,274 Norwegian Krone Sell 6/18/14 2,610,338 2,560,944 (49,394) Singapore Dollar Sell 5/21/14 1,790,054 1,759,940 (30,114) South Korean Won Buy 5/21/14 1,566,950 1,536,426 30,524 Swedish Krona Sell 6/18/14 2,370,048 2,280,388 (89,660) Swiss Franc Buy 6/18/14 2,548,447 2,550,851 (2,404) Deutsche Bank AG Australian Dollar Buy 7/17/14 2,592,671 2,571,402 21,269 British Pound Buy 6/18/14 69,705 83,429 (13,724) Canadian Dollar Sell 7/17/14 2,354,639 2,333,652 (20,987) Euro Sell 6/18/14 2,572,702 2,540,369 (32,333) Japanese Yen Sell 5/21/14 1,725,883 1,733,589 7,706 New Zealand Dollar Buy 7/17/14 5,147,989 5,126,369 21,620 Norwegian Krone Sell 6/18/14 2,573,493 2,547,705 (25,788) Swedish Krona Sell 6/18/14 35,376 1,290 (34,086) Swiss Franc Sell 6/18/14 2,379,884 2,344,060 (35,824) Goldman Sachs International Australian Dollar Buy 7/17/14 13,031 12,930 101 British Pound Sell 6/18/14 2,492,853 2,464,649 (28,204) Canadian Dollar Sell 7/17/14 740,589 727,689 (12,900) Euro Sell 6/18/14 829,824 804,450 (25,374) Japanese Yen Sell 5/21/14 2,535,484 2,525,336 (10,148) HSBC Bank USA, National Association Australian Dollar Sell 7/17/14 2,562,173 2,558,759 (3,414) British Pound Sell 6/18/14 5,080,390 5,014,773 (65,617) Euro Sell 6/18/14 1,971,906 1,954,318 (17,588) Japanese Yen Buy 5/21/14 7,370 18,054 (10,684) Swedish Krona Sell 6/18/14 195,382 171,107 (24,275) JPMorgan Chase Bank N.A. Australian Dollar Buy 7/17/14 2,546,647 2,529,503 17,144 Australian Dollar Sell 7/17/14 2,546,740 2,528,135 (18,605) British Pound Buy 6/18/14 2,344,496 2,346,603 (2,107) Canadian Dollar Sell 7/17/14 979,468 938,958 (40,510) Euro Sell 6/18/14 1,149,295 1,099,917 (49,378) Hungarian Forint Sell 6/18/14 1,545,957 1,507,746 (38,211) Indian Rupee Buy 5/21/14 1,556,992 1,493,634 63,358 38 Absolute Return 300 Fund FORWARD CURRENCY CONTRACTS at 4/30/14 (aggregate face value $232,426,191) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. cont. Mexican Peso Buy 7/17/14 $1,622,649 $1,618,955 $3,694 New Taiwan Dollar Sell 5/21/14 1,525,267 1,518,419 (6,848) New Zealand Dollar Buy 7/17/14 2,581,834 2,559,812 22,022 Norwegian Krone Sell 6/18/14 2,516,565 2,496,624 (19,941) Singapore Dollar Sell 5/21/14 165,270 162,499 (2,771) Swedish Krona Buy 6/18/14 2,577,893 2,605,568 (27,675) Swedish Krona Sell 6/18/14 2,577,893 2,584,268 6,375 Swiss Franc Buy 6/18/14 1,366,461 1,378,352 (11,891) Thai Baht Buy 5/21/14 2,532,274 2,539,424 (7,150) Thai Baht Sell 5/21/14 2,553,036 2,537,455 (15,581) Royal Bank of Scotland PLC (The) Japanese Yen Sell 5/21/14 4,356,863 4,376,923 20,060 State Street Bank and Trust Co. Australian Dollar Sell 7/17/14 49,628 12,033 (37,595) British Pound Buy 6/18/14 5,068,576 4,980,674 87,902 British Pound Sell 6/18/14 5,068,576 5,007,562 (61,014) Canadian Dollar Sell 7/17/14 27,503 7,557 (19,946) Chilean Peso Buy 7/17/14 2,487,213 2,570,294 (83,081) Euro Sell 6/18/14 2,319,955 2,291,531 (28,424) Japanese Yen Sell 5/21/14 3,960,063 3,959,800 (263) Mexican Peso Buy 7/17/14 1,269,967 1,267,056 2,911 New Taiwan Dollar Sell 5/21/14 1,525,270 1,517,772 (7,498) New Zealand Dollar Buy 7/17/14 5,156,385 5,112,765 43,620 Norwegian Krone Sell 6/18/14 2,589,581 2,591,876 2,295 Singapore Dollar Sell 5/21/14 1,435,824 1,411,865 (23,959) Swedish Krona Sell 6/18/14 2,591,340 2,553,016 (38,324) Swiss Franc Buy 6/18/14 495,572 503,086 (7,514) UBS AG British Pound Sell 6/18/14 279,666 296,064 16,398 Canadian Dollar Sell 7/17/14 2,361,379 2,344,042 (17,337) Euro Buy 6/18/14 2,294,846 2,272,823 22,023 Euro Sell 6/18/14 2,294,846 2,277,010 (17,836) Japanese Yen Sell 5/21/14 2,464,895 2,469,154 4,259 Mexican Peso Buy 7/17/14 1,574,216 1,567,890 6,326 Norwegian Krone Sell 6/18/14 2,446,453 2,421,941 (24,512) Singapore Dollar Sell 5/21/14 39,642 38,981 (661) Swedish Krona Buy 6/18/14 2,583,088 2,602,620 (19,532) Swiss Franc Sell 6/18/14 3,249,068 3,220,344 (28,724) WestPac Banking Corp. Australian Dollar Buy 7/17/14 61,919 29,901 32,018 British Pound Sell 6/18/14 2,648,466 2,616,534 (31,932) Canadian Dollar Buy 7/17/14 154,365 172,262 (17,897) Absolute Return 300 Fund 39 FORWARD CURRENCY CONTRACTS at 4/30/14 (aggregate face value $232,426,191) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) WestPac Banking Corp. cont. Euro Buy 6/18/14 $2,543,987 $2,543,454 $533 Euro Sell 6/18/14 2,543,987 2,519,357 (24,630) Total FUTURES CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Bobl 5 yr (Long) 131 $22,857,787 Jun-14 $19,574 Euro-Bund 10 yr (Short) 169 33,889,142 Jun-14 (132,448) Euro-Buxl 30 yr (Short) 22 4,009,329 Jun-14 (78,816) Euro-Dollar 90 day (Short) 606 150,333,450 Sep-15 30,885 Japanese Government Bond 10 yr (Short) 1 1,417,518 Jun-14 (1,472) Japanese Government Bond 10 yr Mini (Short) 9 1,275,679 Jun-14 (1,620) U.S. Treasury Bond 30 yr (Long) 25 3,373,438 Jun-14 89,796 U.S. Treasury Note 5 yr (Short) 270 32,252,344 Jun-14 19,870 U.S. Treasury Note 10 yr (Short) 750 93,316,406 Jun-14 (495,722) Total WRITTEN SWAP OPTIONS OUTSTANDING at 4/30/14 (premiums $2,521,181) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.60)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.60 $49,072,700 $331,732 JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 10,748,000 1,881,706 (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 24,536,400 168,565 Total WRITTEN OPTIONS OUTSTANDING at 4/30/14 (premiums $2,177,969) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/$100.00 $53,000,000 $277,720 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/99.56 53,000,000 215,710 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/99.38 53,000,000 192,920 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/99.19 53,000,000 172,780 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/99.00 106,000,000 308,460 40 Absolute Return 300 Fund WRITTEN OPTIONS OUTSTANDING at 4/30/14 (premiums $2,177,969) (Unaudited) cont. Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/$98.56 $53,000,000 $118,190 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/98.38 53,000,000 104,940 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/98.19 53,000,000 93,810 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/98.00 53,000,000 83,210 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Goldman Sachs International 2.60/3 month USD-LIBOR-BBA/ May-24 (Purchased) May-14/2.60 $41,475,500 $(14,516) 1.575/3 month USD-LIBOR-BBA/ Jun-19 (Purchased) Jun-14/1.575 57,563,578 (85,194) (1.56)/3 month USD-LIBOR-BBA/ Oct-17 (Purchased) Oct-14/1.56 143,778,000 (326,376) 1.03/6 month EUR-EURIBOR–Reuters/ Oct-17 (Written) Oct-14/1.03 EUR 115,022,000 362,237 JPMorgan Chase Bank N.A. (1.115)/3 month USD-LIBOR-BBA/ Oct-16 (Purchased) Oct-14/1.115 $57,511,000 (86,267) 0.862/6 month EUR-EURIBOR–Reuters/ Oct-16 (Written) Oct-14/0.862 EUR 43,133,000 75,399 Total TBA SALE COMMITMENTS OUTSTANDING at 4/30/14 (proceeds receivable $11,802,735) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, May 1, 2044 $1,000,000 5/12/14 $1,073,594 Federal National Mortgage Association, 4s, May 1, 2044 2,000,000 5/12/14 2,095,312 Government National Mortgage Association, 4 1/2s, May 1, 2044 8,000,000 5/20/14 8,673,751 Total Absolute Return 300 Fund 41 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. MYR 17,495,000 $— 3/19/19 4.0275% 3 month MYR- $(891) KLIBOR-BNM Deutsche Bank AG MYR 17,495,000 — 3/19/19 4.035% 3 month MYR- (2,717) KLIBOR-BNM PLN 17,860,000 — 3/17/24 4.1072% 6 month PLN- (110,132) WIBOR-WIBO PLN 8,905,000 — 3/18/24 4.12875% 6 month PLN- (60,098) WIBOR-WIBO PLN 7,747,000 — 3/27/24 4.045% 6 month PLN- (33,372) WIBOR-WIBO Goldman Sachs International CAD 3,576,000 — 5/30/23 2.534% 3 month CAD- 18,583 BA-CDOR EUR 74,426,000 — 8/30/14 1 year EUR-EONIA- 0.11% (56,645) OIS-COMPOUND EUR 74,426,000 — 8/30/14 0.309% 3 month EUR- (162,551) EURIBOR- REUTERS EUR 74,426,000 — 8/31/14 1 year EUR-EONIA- 0.11% (56,396) OIS-COMPOUND EUR 74,426,000 — 8/31/14 0.314% 3 month EUR- (168,056) EURIBOR- REUTERS EUR 74,426,000 — 9/3/14 1 year EUR-EONIA- 0.086% (82,300) OIS-COMPOUND EUR 74,426,000 — 9/3/14 0.283% 3 month EUR- (137,143) EURIBOR- REUTERS JPMorgan Chase Bank N.A. CAD 3,487,000 — 2/6/24 3 month CAD-BA- 2.855% 41,729 CDOR HUF 263,000,000 — 2/4/19 4.79% 6 month (58,172) HUF-BUBOR- REUTERS HUF 526,000,000 — 2/5/19 4.7275% 6 month (109,249) HUF-BUBOR- REUTERS HUF 730,000,000 — 2/11/19 4.41% 6 month (102,101) HUF-BUBOR- REUTERS PLN 3,520,000 — 2/4/19 6 month PLN- 4.04% 33,452 WIBOR-WIBO PLN 7,040,000 — 2/5/19 6 month PLN- 3.9775% 60,071 WIBOR-WIBO PLN 9,650,000 — 2/11/19 6 month PLN- 3.805% 56,085 WIBOR-WIBO Total $— 42 Absolute Return 300 Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $465,845,200 E $592,872 6/18/16 3 month USD- 0.75% $(736,649) LIBOR-BBA 197,817,400 E 649,716 6/18/19 3 month USD- 2.00% (870,709) LIBOR-BBA 61,489,100 E 219,639 6/18/24 3 month USD- 3.00% (867,798) LIBOR-BBA 3,092,200 E 80,032 6/18/44 3 month USD- 3.75% (90,564) LIBOR-BBA 9,232,700 E (87) 5/23/19 3 month USD- 1.875% (34,885) LIBOR-BBA 113,817,000 E (45,065) 6/18/16 3 month USD- 0.65% 52,363 LIBOR-BBA 103,970,500 E 442,034 6/18/19 3 month USD- 1.90% 147,589 LIBOR-BBA 25,153,000 E 97,322 6/18/24 3 month USD- 2.90% 314,820 LIBOR-BBA 22,649,300 (299) 3/27/24 3 month USD- 2.87% (318,357) LIBOR-BBA 16,157,200 E (228) 5/23/24 3 month USD- 2.845% 99,333 LIBOR-BBA 8,124,800 E (76) 5/27/19 3 month USD- 1.885% (31,357) LIBOR-BBA 12,464,100 E (176) 5/27/24 3 month USD- 2.86% 88,120 LIBOR-BBA 104,300,000 E 101,279 6/17/17 3 month USD- 1.617% (190,031) LIBOR-BBA 35,500,000 E (334) 6/15/19 3 month USD- 2.61% 90,014 LIBOR-BBA 35,500,000 E (334) 6/15/19 3 month USD- 2.64% 59,448 LIBOR-BBA EUR 107,490,000 E (5,268,530) 6/18/19 6 month EUR- 1.75% 646,114 EURIBOR-REUTERS EUR 39,912,000 E 2,792,805 6/18/24 6 month EUR- 2.50% (1,213,244) EURIBOR-REUTERS EUR 16,155,000 E (88) 2/18/24 6 month EUR- 2.85% (347,304) EURIBOR-REUTERS GBP 124,405,000 E 307,136 6/18/16 6 month GBP- 1.25% 23,575 LIBOR-BBA GBP 38,625,000 E (390,736) 6/18/19 6 month GBP- 2.25% 96,679 LIBOR-BBA JPY 58,423,000 (20) 3/24/44 6 month JPY- 1.80% 382 LIBOR-BBA JPY 114,399,000 (38) 3/24/44 6 month JPY- 1.79625% (652) LIBOR-BBA JPY 3,191,100,000 (125) 3/14/19 6 month JPY- 0.3175% (11,449) LIBOR-BBA Absolute Return 300 Fund 43 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPY 698,200,000 $(122) 3/14/44 6 month JPY- 1.795% $2,245 LIBOR-BBA JPY 56,638,000 (10) 3/24/44 6 month JPY- 1.80125% 552 LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $1,128,494 $— 1/12/41 4.50% (1 month Synthetic TRS Index $1,424 USD-LIBOR) 4.50% 30 year Fannie Mae pools Barclays Bank PLC 884,748 — 1/12/40 5.00% (1 month Synthetic MBX Index 4,468 USD-LIBOR) 5.00% 30 year Fannie Mae pools 203,295 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,027 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 3,431,917 — 1/12/40 4.50% (1 month Synthetic MBX Index 10,534 USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,673,917 — 1/12/42 4.00% (1 month Synthetic TRS Index 5,173 USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,112,631 — 1/12/40 5.00% (1 month Synthetic MBX Index 30,870 USD-LIBOR) 5.00% 30 year Fannie Mae pools 5,480,810 — 1/12/41 5.00% (1 month Synthetic MBX Index 28,535 USD-LIBOR) 5.00% 30 year Fannie Mae pools 18,230,547 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (89,361) USD-LIBOR 6.50% 30 year Fannie Mae pools 7,504,180 — 1/12/41 5.00% (1 month Synthetic MBX Index 39,069 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,781,902 — 1/12/41 5.00% (1 month Synthetic MBX Index 14,483 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,813,939 — 1/12/40 4.00% (1 month Synthetic MBX Index 4,810 USD-LIBOR) 4.00% 30 year Fannie Mae pools 44 Absolute Return 300 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $1,390,951 $— 1/12/41 5.00% (1 month Synthetic MBX Index $7,242 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,887,880 — 1/12/39 6.00% (1 month Synthetic TRS Index 2,407 USD-LIBOR) 6.00% 30 year Fannie Mae pools 15,824,225 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (77,566) USD-LIBOR 6.50% 30 year Fannie Mae pools 18,040,633 — 1/12/41 5.00% (1 month Synthetic MBX Index 93,925 USD-LIBOR) 5.00% 30 year Fannie Mae pools 5,439,820 — 1/12/40 4.00% (1 month Synthetic MBX Index 14,426 USD-LIBOR) 4.00% 30 year Fannie Mae pools 635,810 — 1/12/40 4.00% (1 month Synthetic TRS Index 1,231 USD-LIBOR) 4.00% 30 year Fannie Mae pools 361,945 — 1/12/38 6.50% (1 month Synthetic TRS Index 839 USD-LIBOR) 6.50% 30 year Fannie Mae pools 956,974 — 1/12/41 5.00% (1 month Synthetic MBX Index 4,982 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,781,902 — 1/12/41 5.00% (1 month Synthetic MBX Index 14,483 USD-LIBOR) 5.00% 30 year Fannie Mae pools 11,573,112 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (56,728) USD-LIBOR 6.50% 30 year Fannie Mae pools 9,648,611 — 1/12/40 4.00% (1 month Synthetic MBX Index 25,587 USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,679,043 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (32,739) USD-LIBOR 6.50% 30 year Fannie Mae pools 17,242,417 — 1/12/41 4.00% (1 month Synthetic TRS Index 38,761 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,038,815 — 1/12/41 4.00% (1 month Synthetic TRS Index 4,583 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,498,702 — 1/12/40 4.50% (1 month Synthetic MBX Index 4,600 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,092,021 — 1/12/40 5.00% (1 month Synthetic MBX Index 5,515 USD-LIBOR) 5.00% 30 year Fannie Mae pools Absolute Return 300 Fund 45 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $6,946,543 $— 1/12/40 4.50% (1 month Synthetic MBX Index $21,322 USD-LIBOR) 4.50% 30 year Fannie Mae pools 30,815,126 — 1/12/41 5.00% (1 month Synthetic MBX Index 160,432 USD-LIBOR) 5.00% 30 year Fannie Mae pools 7,619,629 — 1/12/41 5.00% (1 month Synthetic MBX Index 39,670 USD-LIBOR) 5.00% 30 year Fannie Mae pools 385,293 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,006 USD-LIBOR) 5.00% 30 year Fannie Mae pools 775,354 — 1/12/40 5.00% (1 month Synthetic MBX Index 3,916 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,514,463 — 1/12/40 5.00% (1 month Synthetic MBX Index 12,699 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,822,914 — 1/12/40 5.00% (1 month Synthetic MBX Index 9,206 USD-LIBOR) 5.00% 30 year Fannie Mae pools 15,740,442 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (77,156) USD-LIBOR 6.50% 30 year Fannie Mae pools 6,339,376 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (26,439) USD-LIBOR 6.00% 30 year Fannie Mae pools 2,399,595 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (9,002) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,199,847 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (4,501) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,199,847 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (4,501) USD-LIBOR 5.50% 30 year Fannie Mae pools 2,407,848 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (9,033) USD-LIBOR 5.50% 30 year Fannie Mae pools 6,253,783 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (23,460) USD-LIBOR 5.50% 30 year Fannie Mae pools 2,407,848 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (9,033) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,207,889 — 1/12/41 5.00% (1 month Synthetic TRS Index 1,277 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 46 Absolute Return 300 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $1,052,486 $— 1/12/41 5.00% (1 month Synthetic MBX Index $5,480 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 766,096 — 1/12/41 5.00% (1 month Synthetic TRS Index 810 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,260,277 — 1/12/38 6.50% (1 month Synthetic TRS Index 2,923 USD-LIBOR) 6.50% 30 year Fannie Mae pools 4,807,444 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (18,034) USD-LIBOR 5.50% 30 year Fannie Mae pools 2,339,407 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (2,952) USD-LIBOR 4.50% 30 year Fannie Mae pools 1,529,796 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (7,499) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,207,896 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (20,626) USD-LIBOR 6.50% 30 year Fannie Mae pools 7,470,000 — 3/20/24 (2.505%) USA Non Revised (34,631) Consumer Price Index-Urban (CPI-U) 35,995,000 — 3/20/16 1.795% USA Non Revised (99,489) Consumer Price Index-Urban (CPI-U) 5,972,000 — 3/21/24 (2.505%) USA Non Revised (27,591) Consumer Price Index-Urban (CPI-U) Citibank, N.A. 1,551,838 — 1/12/41 5.00% (1 month Synthetic MBX Index 8,079 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,288,021 — 1/12/41 5.00% (1 month Synthetic MBX Index 6,706 USD-LIBOR) 5.00% 30 year Fannie Mae pools 22,972,000 — 2/3/16 1.795% USA Non Revised (85,525) Consumer Price Index-Urban (CPI-U) 5,743,000 — 1/31/16 1.795% USA Non Revised (22,122) Consumer Price Index-Urban (CPI-U) 36,197,000 — 3/27/16 1.7475% USA Non Revised (118,906) Consumer Price Index-Urban (CPI-U) Absolute Return 300 Fund 47 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. cont. $7,512,000 $— 3/27/24 (2.4825%) USA Non Revised $(17,638) Consumer Price Index-Urban (CPI-U) EUR 14,700,000 — 2/21/19 (1.235%) Eurostat Eurozone (73,051) HICP excluding tobacco EUR 7,660,000 — 2/21/24 1.69% Eurostat Eurozone 80,128 HICP excluding tobacco Credit Suisse International $1,854,601 — 1/12/41 5.00% (1 month Synthetic MBX Index 9,656 USD-LIBOR) 5.00% 30 year Fannie Mae pools 5,893,274 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (28,887) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,467,901 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (4,376) USD-LIBOR 4.50% 30 year Fannie Mae pools 1,430,694 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (1,805) USD-LIBOR 4.50% 30 year Fannie Mae pools 5,307,230 — 1/12/41 5.00% (1 month Synthetic TRS Index 5,610 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 5,039,879 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (601) USD-LIBOR 5.00% 30 year Fannie Mae pools 5,363,043 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (640) USD-LIBOR 5.00% 30 year Fannie Mae pools 7,086,977 — 1/12/41 4.00% (1 month Synthetic TRS Index 15,932 USD-LIBOR) 4.00% 30 year Fannie Mae pools 11,809,588 — 1/12/41 5.00% (1 month Synthetic MBX Index 12,483 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools EUR 4,280,000 — 3/27/19 (1.1913%) Eurostat Eurozone (10,938) HICP excluding tobacco EUR 14,700,000 — 2/20/19 (1.2225%) Eurostat Eurozone (60,020) HICP excluding tobacco EUR 7,660,000 — 2/20/24 1.68% Eurostat Eurozone 69,289 HICP excluding tobacco 48 Absolute Return 300 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. EUR 4,280,000 $— 3/24/19 (1.1925%) Eurostat Eurozone $(11,318) HICP excluding tobacco GBP 3,620,000 — 3/20/19 3.05% GBP Non-revised UK (30,805) Retail Price Index GBP 3,620,000 — 3/25/19 3.0413% GBP Non-revised UK (33,555) Retail Price Index Deutsche Bank AG $5,893,274 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (28,887) USD-LIBOR 6.50% 30 year Fannie Mae pools Goldman Sachs International 4,597,736 — 1/12/38 6.50% (1 month Synthetic TRS Index 10,663 USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,546,768 — 1/12/38 6.50% (1 month Synthetic TRS Index 8,226 USD-LIBOR) 6.50% 30 year Fannie Mae pools 11,780,137 — 1/12/39 6.00% (1 month Synthetic TRS Index 15,021 USD-LIBOR) 6.00% 30 year Fannie Mae pools 4,454,922 — 1/12/38 6.50% (1 month Synthetic TRS Index 10,332 USD-LIBOR) 6.50% 30 year Fannie Mae pools 9,062,972 — 1/12/41 5.00% (1 month Synthetic MBX Index 47,184 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,714,726 — 1/12/41 4.50% (1 month Synthetic TRS Index 3,425 USD-LIBOR) 4.50% 30 year Fannie Mae pools 6,635,619 — 1/12/42 4.00% (1 month Synthetic TRS Index 12,838 USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,635,619 — 1/12/42 4.00% (1 month Synthetic TRS Index 12,838 USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,508,443 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (27,001) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,069,423 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (10,144) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,394,782 — 1/12/41 4.50% (1 month Synthetic TRS Index 4,284 USD-LIBOR) 4.50% 30 year Fannie Mae pools 591,892 — 1/12/40 4.00% (1 month Synthetic TRS Index 1,146 USD-LIBOR) 4.00% 30 year Fannie Mae pools Absolute Return 300 Fund 49 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $157,374 $— 1/12/39 6.00% (1 month Synthetic TRS Index $201 USD-LIBOR) 6.00% 30 year Fannie Mae pools 4,688,469 — 1/12/39 6.00% (1 month Synthetic TRS Index 5,978 USD-LIBOR) 6.00% 30 year Fannie Mae pools 7,546,140 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (36,989) USD-LIBOR 6.50% 30 year Fannie Mae pools 334,247 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,638) USD-LIBOR 6.50% 30 year Fannie Mae pools 891,358 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,369) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,521,741 — 1/12/38 6.50% (1 month Synthetic TRS Index 3,529 USD-LIBOR) 6.50% 30 year Fannie Mae pools 5,038,651 — 1/12/38 6.50% (1 month Synthetic TRS Index 11,686 USD-LIBOR) 6.50% 30 year Fannie Mae pools 9,733,591 — 1/12/42 4.00% (1 month Synthetic TRS Index 18,832 USD-LIBOR) 4.00% 30 year Fannie Mae pools 8,455,408 — 1/12/39 6.00% (1 month Synthetic TRS Index 10,781 USD-LIBOR) 6.00% 30 year Fannie Mae pools 41,438,000 — 3/3/19 2.13% USA Non Revised (54,698) Consumer Price Index-Urban (CPI-U) Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB– BBB–/P $11,962 $175,000 5/11/63 300 bp $11,664 Index CMBX NA BBB– BBB–/P 22,719 377,000 5/11/63 300 bp 22,078 Index CMBX NA BBB– BBB–/P 46,609 755,000 5/11/63 300 bp 45,326 Index CMBX NA BBB– BBB–/P 44,403 779,000 5/11/63 300 bp 43,079 Index 50 Absolute Return 300 Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclays Bank PLC CMBX NA BBB– BBB–/P $69,178 $624,000 5/11/63 300 bp $68,116 Index Credit Suisse International CMBX NA BBB– BBB–/P 1,427 184,000 5/11/63 300 bp 1,114 Index CMBX NA BBB– BBB–/P 37,649 473,000 5/11/63 300 bp 36,845 Index CMBX NA BBB– BBB–/P 66,775 591,000 5/11/63 300 bp 65,771 Index CMBX NA BBB– BBB–/P 39,799 605,000 5/11/63 300 bp 38,770 Index CMBX NA BBB– BBB–/P 48,354 606,000 5/11/63 300 bp 47,324 Index CMBX NA BBB– BBB–/P 46,921 606,000 5/11/63 300 bp 45,890 Index CMBX NA BBB– BBB–/P 18,774 617,000 5/11/63 300 bp 17,725 Index CMBX NA BBB– BBB–/P 10,889 618,000 5/11/63 300 bp 9,838 Index CMBX NA BBB– BBB–/P 10,094 657,000 5/11/63 300 bp 8,977 Index CMBX NA BBB– BBB–/P 8,092 697,000 5/11/63 300 bp 6,907 Index CMBX NA BBB– BBB–/P 54,488 748,000 5/11/63 300 bp 53,217 Index CMBX NA BBB– BBB–/P 82,769 1,080,000 5/11/63 300 bp 80,933 Index CMBX NA BBB– BBB–/P 49,531 1,207,000 5/11/63 300 bp 47,480 Index CMBX NA BB Index — (5,339) 1,022,000 5/11/63 (500 bp) 3,416 CMBX NA BB Index — (11,876) 680,000 5/11/63 (500 bp) (6,051) CMBX NA BB Index — (3,110) 341,000 5/11/63 (500 bp) (189) CMBX NA BB Index — (3,238) 338,000 5/11/63 (500 bp) (155) CMBX NA BB Index — (13,092) 675,000 5/11/63 (500 bp) (7,309) CMBX NA BBB– BBB–/P 23,451 490,000 5/11/63 300 bp 22,618 Index CMBX NA BBB– BBB–/P 26,440 612,000 5/11/63 300 bp 25,399 Index CMBX NA BBB– BBB–/P 14,705 618,000 5/11/63 300 bp 13,655 Index CMBX NA BBB– BBB–/P 12,327 653,000 5/11/63 300 bp 11,217 Index CMBX NA BBB– BBB–/P 14,141 653,000 5/11/63 300 bp 13,031 Index Absolute Return 300 Fund 51 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BBB– BBB–/P $59,500 $2,432,000 5/11/63 300 bp $55,366 Index CMBX NA BBB– — (35,196) 623,000 1/17/47 (300 bp) (19,995) Index CMBX NA BBB– — (37,912) 623,000 1/17/47 (300 bp) (22,710) Index CMBX NA BBB– — (28,770) 613,000 1/17/47 (300 bp) (13,812) Index CMBX NA BBB– — (35,909) 613,000 1/17/47 (300 bp) (20,952) Index Goldman Sachs International CMBX NA BB Index — (3,246) 338,000 5/11/63 (500 bp) (351) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at April 30, 2014. Securities rated by Putnam are indicated by “/P.” 52 Absolute Return 300 Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $257,999,056 $— Foreign government and agency bonds and notes — 46,713,580 — Mortgage-backed securities — 422,941,156 — Purchased options outstanding — 1,786,630 — Purchased swap options outstanding — 1,273,124 — Senior loans — 88,543,320 — U.S. government and agency mortgage obligations — 62,197,689 — U.S. treasury obligations — 511,788 — Short-term investments 78,923,880 124,282,679 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(702,030) $— Futures contracts (549,953) — — Written options outstanding — (1,567,740) — Written swap options outstanding — (2,382,003) — Forward premium swap option contracts — (74,717) — TBA sale commitments — (11,842,657) — Interest rate swap contracts — (3,598,235) — Total return swap contracts — (290,692) — Credit default contracts — 60,923 — Totals by level $— The accompanying notes are an integral part of these financial statements. Absolute Return 300 Fund 53 Statement of assets and liabilities 4/30/14 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $977,467,005) $1,006,249,022 Affiliated issuers (identified cost $78,923,880) (Note 5) 78,923,880 Foreign currency (cost $8,005) (Note 1) 8,048 Interest and other receivables 6,934,718 Receivable for shares of the fund sold 3,784,101 Receivable for investments sold 3,527,471 Receivable for sales of delayed delivery securities (Notes 1, 6 and 7) 11,825,554 Receivable for variation margin (Note 1) 1,125,733 Unrealized appreciation on forward premium swap option contracts (Note 1) 437,636 Unrealized appreciation on forward currency contracts (Note 1) 1,022,505 Unrealized appreciation on OTC swap contracts (Note 1) 2,009,238 Premium paid on OTC swap contracts (Note 1) 177,688 Total assets LIABILITIES Payable to custodian 1,646,706 Payable for investments purchased 7,224,443 Payable for purchases of delayed delivery securities (Note 1) 51,397,564 Payable for shares of the fund repurchased 1,004,506 Payable for compensation of Manager (Note 2) 312,381 Payable for Trustee compensation and expenses (Note 2) 110,463 Payable for distribution fees (Note 2) 259,070 Payable for variation margin (Note 1) 2,864,278 Unrealized depreciation on OTC swap contracts (Note 1) 2,525,601 Premium received on OTC swap contracts (Note 1) 820,997 Unrealized depreciation on forward currency contracts (Note 1) 1,724,535 Unrealized depreciation on forward premium swap option contracts (Note 1) 512,353 Written options outstanding, at value (premiums $4,699,150) (Notes 1 and 3) 3,949,743 TBA sale commitments, at value (proceeds receivable $11,802,735) (Note 1) 11,842,657 Collateral on certain derivative contracts, at value (Note 1) 132,198 Other accrued expenses 1,513 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,058,175,160 Undistributed net investment income (Note 1) 15,147,996 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (68,177,331) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 24,550,761 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 54 Absolute Return 300 Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($551,694,068 divided by 51,449,633 shares) $10.72 Offering price per class A share (100/99.00 of $10.72)* $10.83 Net asset value and offering price per class B share ($12,499,940 divided by 1,170,812 shares)** $10.68 Net asset value and offering price per class C share ($168,510,722 divided by 15,843,484 shares)** $10.64 Net asset value and redemption price per class M share ($11,451,091 divided by 1,070,616 shares) $10.70 Offering price per class M share (100/99.25 of $10.70)* $10.78 Net asset value, offering price and redemption price per class R share ($850,505 divided by 79,453 shares) $10.70 Net asset value, offering price and redemption price per class R5 share ($10,973 divided by 1,018 shares) $10.78 Net asset value, offering price and redemption price per class R6 share ($1,710,258 divided by 158,698 shares) $10.78 Net asset value, offering price and redemption price per class Y share ($282,969,029 divided by 26,313,011 shares) $10.75 * On single retail sales of less than $500,000. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Absolute Return 300 Fund 55 Statement of operations Six months ended 4/30/14 (Unaudited) INVESTMENT INCOME Interest (including interest income of $38,857 from investments in affiliated issuers) (Note 5) EXPENSES Compensation of Manager (Note 2) 2,604,315 Distribution fees (Note 2) 1,542,451 Other 2,317 Total expenses Expense reduction (Note 2) (1,304) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 1,716,401 Net realized loss on swap contracts (Note 1) (8,140,683) Net realized loss on futures contracts (Note 1) (1,591,018) Net realized loss on foreign currency transactions (Note 1) (3,850,700) Net realized gain on written options (Notes 1 and 3) 1,680,456 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 2,403,258 Net unrealized appreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the period 20,280,603 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 56 Absolute Return 300 Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 4/30/14* Year ended 10/31/13 Operations: Net investment income $19,388,793 $26,844,876 Net realized gain (loss) on investments and foreign currency transactions (10,185,544) 26,049,152 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 22,683,861 (20,736,155) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (20,686,874) (7,528,663) Class B (475,286) (179,939) Class C (5,496,333) (1,212,514) Class M (448,939) (165,473) Class R (26,254) (8,407) Class R5 (451) (166) Class R6 (106,155) (169) Class Y (11,249,614) (3,651,161) Increase (decrease) from capital share transactions (Note 4) 88,395,307 (30,611,430) Total increase (decrease) in net assets NET ASSETS Beginning of period 947,904,075 959,104,124 End of period (including undistributed net investment income of $15,147,996 and $34,249,109, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. Absolute Return 300 Fund 57 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio of Net realized From of expenses net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c netassets (%) (%) Class A April 30, 2014 ** .21 .14 (.44) — — 3.29 * .39 * 1.98 * 68 * e October 31, 2013 .34 .05 (.16) — — .78 d 3.13 d 246 e October 31, 2012 .31 (.01) (.10) — — .82 d 2.94 d 238 e October 31, 2011 .38 (.56) (.32) (.04) — .87 d 3.55 d 188 e October 31, 2010 .45 (.08) (.10) — — f 1.09 4.18 219 e October 31, 2009† .32 .33 — f — — f — f 6.52 * 1.11 * d 3.02 * d 39 * Class B April 30, 2014 ** .20 .14 (.41) — — 3.25 * .49 * 1.88 * 68 * e October 31, 2013 .31 .05 (.14) — — .98 d 2.93 d 246 e October 31, 2012 .28 .01 (.08) — — 1.02 d 2.71 d 238 e October 31, 2011 .37 (.58) (.29) (.04) — 1.07 d 3.48 d 188 e October 31, 2010 .41 (.08) (.07) — — f 1.41 3.81 219 e October 31, 2009† .26 .34 — f — — f — f 6.01 * 1.63 * d 2.49 * d 39 * Class C April 30, 2014 ** .17 .14 (.35) — — 2.95 * .76 * 1.60 * 68 * e October 31, 2013 .25 .06 (.07) — — 1.53 d 2.39 d 246 e October 31, 2012 .22 .01 (.03) — — 1.57 d 2.19 d 238 e October 31, 2011 .30 (.57) (.25) (.04) — 1.62 d 2.86 d 188 e October 31, 2010 .37 (.08) (.08) — — f 1.84 3.40 219 e October 31, 2009† .28 .31 — f — — f — f 5.91 * 1.76 * d 2.66 * d 39 * Class M April 30, 2014 ** .21 .14 (.43) — — 3.33 * .41 * 1.95 * 68 * e October 31, 2013 .33 .05 (.15) — — .83 d 3.08 d 246 e October 31, 2012 .30 — f (.10) — — .87 d 2.89 d 238 e October 31, 2011 .38 (.57) (.32) (.04) — .92 d 3.56 d 188 e October 31, 2010 .45 (.08) (.10) — — f 1.16 4.12 219 e October 31, 2009† .29 .34 — f — — f — f 6.32 * 1.24 * d 2.74 * d 39 * Class R April 30, 2014 ** .20 .13 (.40) — — 3.15 * .51 * 1.87 * 68 * e October 31, 2013 .31 .05 (.13) — — 1.03 d 2.86 d 246 e October 31, 2012 .28 — f (.08) — — 1.07 d 2.68 d 238 e October 31, 2011 .36 (.57) (.30) (.04) — 1.12 d 3.35 d 188 e October 31, 2010 .43 (.08) (.08) — — f 1.34 3.95 219 e October 31, 2009† .30 .32 — f — — f — f 6.22 * 88 1.33 * d 2.87 * d 39 * Class R5 April 30, 2014 ** .23 .13 (.46) — — 3.42 * .26 * 2.13 * 68 * e October 31, 2013 .37 .05 (.17) — — 11 .53 d 3.40 d 246 e October 31, 2012‡ .09 .12 — 2.02 * 10 .18 * d .84 * d 238 e Class R6 April 30, 2014 ** .23 .13 (.46) — — 3.43 * .26 * 2.13 * 68 * e October 31, 2013 .32 g .11 (.18) — — .53 d 2.91 d, g 246 e October 31, 2012‡ .09 .12 — 2.02 * 10 .18 * d .84 * d 238 e See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 58 Absolute Return 300 Fund Absolute Return 300 Fund 59 Financial highlights (Continued) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio of Net realized From of expenses net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c netassets (%) (%) Class Y April 30, 2014 ** .23 .13 (.46) — — 3.42 * .26 * 2.11 * 68 * e October 31, 2013 .36 .05 (.19) — — .53 d 3.37 d 246 e October 31, 2012 .33 — f (.13) — — .57 d 3.20 d 238 e October 31, 2011 .41 (.56) (.34) (.04) — .62 d 3.82 d 188 e October 31, 2010 .48 (.08) (.11) — — f .84 4.41 219 e October 31, 2009† .39 .28 — f — — f — f 6.72 * .90 * d 3.67 * d 39 * * Not annualized. ** Unaudited. † For the period December 23, 2008 (commencement of operations) to October 31, 2009. ‡ For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). Also excludes acquired fund fees, if any. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 10/31/13 10/31/12 10/31/11 10/31/09 Class A 0.06% 0.19% 0.18% 0.15% Class B 0.06 0.19 0.18 0.15 Class C 0.06 0.19 0.18 0.15 Class M 0.06 0.19 0.18 0.15 Class R 0.06 0.19 0.18 0.15 Class R5 0.05 0.05 N/A N/A Class R6 0.03 0.03 N/A N/A Class Y 0.06 0.19 0.18 0.15 e Portfolio turnover excludes TBA purchase and sale commitments. f Amount represents less than $0.01 per share. g The net investment income ratio and per share amount shown for the period ending October 31, 2013 may not correspond with the expected class specific diff erences for the period due to the timing of subscriptions into the class. The accompanying notes are an integral part of these financial statements. 60 Absolute Return 300 Fund Absolute Return 300 Fund 61 Notes to financial statements 4/30/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2013 through April 30, 2014. Putnam Absolute Return 300 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek to earn a positive total return that exceeds the return on U.S. Treasury bills by 300 basis points (or 3.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return through a broadly diversified portfolio reflecting uncorrelated fixed-income strategies designed to exploit market inefficiencies across global markets and fixed-income sectors. These strategies include investments in the following asset categories: (a) sovereign debt: obligations of governments in developed and emerging markets; (b) corporate credit: investment-grade debt, high yield debt (sometimes referred to as “junk bonds”), bank loans, convertible bonds and structured credit; and (c) securitized assets: asset-backed securities, residential mortgage-backed securities, commercial mortgage-backed securities and collateralized mortgage obligations. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, bonds with moderate exposure to interest rate and credit risks. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 1.00% and 0.75%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within two years of purchase (on purchases prior to April 5, 2010, a contingent deferred sales charge on ClassB shares is applicable if they are sold within four years of purchase). ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. 62 Absolute Return 300 Fund Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated Absolute Return 300 Fund 63 and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to hedge against changes in values of securities it owns, owned or expects to own and to hedge prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. 64 Absolute Return 300 Fund The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors or industries and to hedge inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to gain exposure on individual names and/or baskets of securities. Absolute Return 300 Fund 65 In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $208,229 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $3,324,452 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $2,764,724 and may include amounts related to unsettled agreements. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been 66 Absolute Return 300 Fund established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Absolute Return 300 Fund 67 At October 31, 2013, the fund had a capital loss carryover of $58,095,749 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $21,012,157 $31,861,705 $52,873,862 * 5,221,887 N/A 5,221,887 October 31, 2019 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $1,057,368,186, resulting in gross unrealized appreciation and depreciation of $32,958,723 and $5,154,007, respectively, or net unrealized appreciation of $27,804,716. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a monthly base fee equal to 0.60% of the monthly average of the fund’s net asset value. In return for this fee, Putnam Management provides investment management and investor servicing and bears the fund’s organizational and operating expenses, excluding performance fee adjustments, payments under the fund’s distribution plan, brokerage, interest, taxes, investment related expenses, extraordinary expenses and acquired fund fees and expenses. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rate provided in the paragraph above. The applicable base fee is increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Bank of America Merrill Lynch U.S. Treasury Bill Index plus 3.00% over the thirty-six month period then ended (the “performance period”). The maximum annualized performance adjustment rate is +/– 0.12%. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. 68 Absolute Return 300 Fund Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.297% of the fund’s average net assets before a decrease of $355,562 (0.036% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The aggregate amount of all reimbursements for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund is determined annually by the Trustees. These fees are being paid by Putnam Management as part of the management contract. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. These fees are being paid by Putnam Management as part of the management contract. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for classR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. These fees are being paid by Putnam Management as part of the management contract. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $1,304 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $620, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. These fees are being paid by Putnam Management as part of the management contract. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Absolute Return 300 Fund 69 Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. These fees are being paid by Putnam Management as part of the management contract. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 0.45%, 1.00%, 0.30% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $654,566 ClassM 16,831 ClassB 28,139 ClassR 1,905 ClassC 841,010 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $2,544 and $2 from the sale of classA and classM shares, respectively, and received $379 and $2,336 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.30% (0.40% for purchases before April 1, 2010) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $517 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA commitments aggregated $601,047,056 and $510,635,871, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap Written Written option option contract swap option contract Written option amounts premiums amounts premiums Written options outstanding at the beginning of the USD 111,048,000 $1,050,759 — $— reporting period EUR — $— — $— Options opened USD 403,092,678 3,090,255 530,000,000 2,177,969 EUR 394,343,000 229,315 — — Options exercised USD — EUR — Options expired USD — EUR — Options closed USD (429,783,578) (1,619,833) — — EUR (236,188,000) (229,315) — — Written options outstanding at USD 84,357,100 $2,521,181 530,000,000 $2,177,969 the end of the reporting period EUR 158,155,000 $— — $— 70 Absolute Return 300 Fund Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 4/30/14 Year ended 10/31/13 ClassA Shares Amount Shares Amount Shares sold 11,330,566 $121,007,607 18,373,435 $197,903,709 Shares issued in connection with reinvestment of distributions 1,754,733 18,459,789 624,276 6,567,380 13,085,299 139,467,396 18,997,711 204,471,089 Shares repurchased (7,610,090) (81,214,712) (21,983,507) (235,803,855) Net increase (decrease) Six months ended 4/30/14 Year ended 10/31/13 ClassB Shares Amount Shares Amount Shares sold 73,087 $774,523 209,399 $2,241,588 Shares issued in connection with reinvestment of distributions 39,755 416,633 14,888 156,029 112,842 1,191,156 224,287 2,397,617 Shares repurchased (137,633) (1,467,737) (345,468) (3,687,545) Net decrease Six months ended 4/30/14 Year ended 10/31/13 ClassC Shares Amount Shares Amount Shares sold 1,483,726 $15,719,318 3,263,843 $34,760,946 Shares issued in connection with reinvestment of distributions 432,511 4,524,069 94,430 987,742 1,916,237 20,243,387 3,358,273 35,748,688 Shares repurchased (1,966,658) (20,853,430) (6,804,666) (72,230,609) Net decrease Six months ended 4/30/14 Year ended 10/31/13 ClassM Shares Amount Shares Amount Shares sold 140,447 $1,499,811 236,426 $2,535,937 Shares issued in connection with reinvestment of distributions 41,355 433,813 15,069 158,068 181,802 1,933,624 251,495 2,694,005 Shares repurchased (152,617) (1,626,693) (339,134) (3,622,991) Net increase (decrease) Six months ended 4/30/14 Year ended 10/31/13 ClassR Shares Amount Shares Amount Shares sold 16,434 $174,492 30,362 $325,075 Shares issued in connection with reinvestment of distributions 2,498 26,254 801 8,407 18,932 200,746 31,163 333,482 Shares repurchased (15,986) (171,902) (24,264) (259,105) Net increase Absolute Return 300 Fund 71 Six months ended 4/30/14 Year ended 10/31/13 ClassR5 Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 43 451 15 166 43 451 15 166 Shares repurchased — Net increase 43 15 Six months ended 4/30/14 Year ended 10/31/13 ClassR6 Shares Amount Shares Amount Shares sold 14,113 $150,531 252,365 $2,731,104 Shares issued in connection with reinvestment of distributions 10,053 106,155 16 169 24,166 256,686 252,381 2,731,273 Shares repurchased (101,980) (1,098,411) (16,829) (183,041) Net increase (decrease) Six months ended 4/30/14 Year ended 10/31/13 ClassY Shares Amount Shares Amount Shares sold 9,386,163 $100,509,106 14,046,459 $151,801,447 Shares issued in connection with reinvestment of distributions 772,166 8,138,629 250,830 2,641,244 10,158,329 108,647,735 14,297,289 154,442,691 Shares repurchased (7,212,507) (77,112,989) (10,935,137) (117,643,295) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value Class R5 1,018 100.00% $10,973 ClassR6 1,019 0.64 10,985 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $73,136,172 $— $73,136,172 $2,034 $— Putnam Short Term Investment Fund* 47,874,172 405,736,631 374,686,923 36,823 78,923,880 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. 72 Absolute Return 300 Fund Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Unfunded loan commitments As of the close of the reporting period, the fund had unfunded loan commitments of $363,158, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded Commitments WR Grace & Co. $363,158 Totals Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $117,600,000 Purchased swap option contracts (contract amount) $407,900,000 Written TBA commitment option contracts (contract amount) (Note 3) $227,100,000 Written swap option contracts (contract amount) (Note 3) $338,900,000 Futures contracts (number of contracts) 1,000 Forward currency contracts (contract amount) $616,700,000 OTC interest rate swap contracts (notional) $1,083,200,000 Centrally cleared interest rate swap contracts (notional) $2,400,100,000 OTC total return swap contracts (notional) $600,000,000 OTC credit default contracts (notional) $19,500,000 Absolute Return 300 Fund 73 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables $89,580 Payables $28,657 Foreign exchange contracts Receivables 1,022,505 Payables 1,724,535 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 11,929,300* depreciation 17,332,886* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $66,502 $66,502 Foreign exchange contracts — — (3,851,970) — $(3,851,970) Interest rate contracts (712,353) (1,591,018) — (8,207,185) $(10,510,556) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $735,557 $735,557 Foreign exchange contracts — — 2,421,809 — $2,421,809 Interest rate contracts (243,546) 459,172 — 7,465,647 $7,681,273 Total 74 Absolute Return 300 Fund This page left blank intentionally. Absolute Return 300 Fund 75 Note 10: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, see Note 1, if any. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Interest rate swap contracts* # $— $— $— $— $— $— $18,583 $— $191,337 $— $— $— $— $— $209,920 Centrally cleared interest rate swap contracts § — — 1,124,992 — 1,124,992 OTC Total return swap contracts* # 1,424 617,291 — 94,913 112,970 — 176,964 — 1,003,562 OTC Credit default contracts* # — 86,685 — 2,895 — 89,580 Futures contracts § — 741 — 741 Forward currency contracts # 40,530 301,258 — 73,650 205,433 50,595 101 — 112,593 — 20,060 136,728 49,006 32,551 1,022,505 Forward premium swap option contracts # — 362,237 — 75,399 — 437,636 Purchased swap options** # 262,177 277,774 — — 177,295 103,775 452,103 — 1,273,124 Purchased options** # — 1,786,630 — 1,786,630 Total Assets $— Liabilities: OTC Interest rate swap contracts* # 891 — 206,319 663,091 — 269,522 — 1,139,823 Centrally cleared interest rate swap contracts § — — 2,331,624 — 2,331,624 OTC Total return swap contracts* # — 630,341 — 317,242 182,945 28,887 134,839 — 1,294,254 OTC Credit default contracts* # 3,546 1,062 — — 24,049 — 28,657 Futures contracts § — 532,654 — 532,654 Forward currency contracts # 78,322 235,733 — 91,595 226,592 162,742 76,626 121,578 240,668 — — 307,618 108,602 74,459 1,724,535 Forward premium swap option contracts # — 426,086 — 86,267 — 512,353 Written swap options # 331,732 — 2,050,271 — 2,382,003 Written options # — 1,567,740 — 1,567,740 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $132,198 $— $(240,274) $148,797 $(139,986) $(287,759) $(121,578) $(1,869,813) $— $20,060 $— $(59,596) $— $(2,417,951) Net amount $(110,360) $196,989 $(1,206,632) $— $— $(103,592) $— $— $(178,696) $(531,913) $— $(170,890) $— $(41,908) $(2,147,002) 76 Absolute Return 300 Fund Absolute Return 300 Fund 77 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. **
